Exhibit 10.44

 

Collaboration and License Agreement, dated April 20, 2004, between Cerus
Corporation and MedImmune, Inc.

 

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities and Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------


 

Table of Contents

 

1.

DEFINITIONS

 

 

 

 

 

1.1

“Additional Antigen(s)”

 

 

 

 

 

 

1.2

“Affiliate”

 

 

 

 

 

 

1.3

“Approval”

 

 

 

 

 

 

1.4

“Cerus Core Technology”

 

 

 

 

 

 

1.5

“Cerus Development”

 

 

 

 

 

 

1.6

“Cerus Know-How”

 

 

 

 

 

 

1.7

“Cerus Material(s)”

 

 

 

 

 

 

1.8

“Cerus Patent(s)”

 

 

 

 

 

 

1.9

“Control” or “Controlled”

 

 

 

 

 

 

1.10

“Derivative”

 

 

 

 

 

 

1.11

“Drug Approval Application”

 

 

 

 

 

 

1.12

“EMEA”

 

 

 

 

 

 

1.13

“EphA2”

 

 

 

 

 

 

1.14

“EphA2 Indication”

 

 

 

 

 

 

1.15

“EphA2 Vaccine”

 

 

 

 

 

 

1.16

“FDA”

 

 

 

 

 

 

1.17

“Field”

 

 

 

 

 

 

1.18

“First Commercial Sale”

 

 

 

 

 

 

1.19

“Formulation Technology”

 

 

 

 

 

 

1.20

“IND”

 

 

 

 

 

 

1.21

“FPI”

 

 

 

 

 

 

1.22

“JC”

 

 

 

 

 

 

1.23

“Joint Inventions”

 

 

 

 

 

 

1.24

“Joint Patents”

 

 

 

 

 

 

1.25

“Know-How”

 

 

 

 

 

 

1.26

“Koseisho”

 

 

 

 

 

 

1.27

“Licensed Territory”

 

 

 

 

 

 

1.28

“Material(s)”

 

 

 

 

 

 

1.29

“MedImmune Development”

 

 

 

 

 

 

1.30

“MedImmune Know-How”

 

 

i

--------------------------------------------------------------------------------

 


 

 

1.31

“MedImmune Patents”

 

 

 

 

 

 

1.32

“Net Sales”

 

 

 

 

 

 

1.33

“Patent Rights”

 

 

 

 

 

 

1.34

“Phase I Clinical Trial”

 

 

 

 

 

 

1.35

“Phase II Clinical Trial”

 

 

 

 

 

 

1.36

“Phase III Clinical Trial”

 

 

 

 

 

 

1.37

“Product”

 

 

 

 

 

 

1.38

“Proprietary Antigen”

 

 

 

 

 

 

1.39

“Public Domain Antigen”

 

 

 

 

 

 

1.40

“Regulatory Approval”

 

 

 

 

 

 

1.41

“Regulatory Authority”

 

 

 

 

 

 

1.42

“Research Plan”

 

 

 

 

 

 

1.43

“Research Funding”

 

 

 

 

 

 

1.44

“Research Term”

 

 

 

 

 

 

1.45

“Royalty Bearing Product”

 

 

 

 

 

 

1.46

“Royalty Period”

 

 

 

 

 

 

1.47

“Service”

 

 

 

 

 

 

1.48

“Sublicensee”

 

 

 

 

 

 

1.49

“Third Party(ies)”

 

 

 

 

 

 

1.50

“Valid Patent Claim”

 

 

 

 

 

2.

TRANSFER OF CERUS KNOW-HOW AND MATERIALS, AND RESEARCH

 

 

 

 

 

 

2.1

Transfer of Know-How and Materials

 

 

 

 

 

 

2.2

Technical Advice

 

 

 

 

 

 

2.3

Research Funding

 

 

 

 

 

 

2.4

Diligence During Research Term

 

 

 

 

 

 

2.5

Availability of Additional Antigens

 

 

 

 

 

 

2.6

Records

 

 

 

 

 

 

2.7

Reporting

 

 

 

 

 

 

2.8

Visitation

 

 

 

 

 

 

2.9

Joint Committee

 

 

 

 

 

 

2.10

Further Bioengineering Support

 

 

ii

--------------------------------------------------------------------------------


 

3.

LICENSE GRANTS; DILIGENCE; EXCLUSIVITY

 

 

 

 

 

 

3.1

Grant to MedImmune

 

 

 

 

 

 

3.2

Sublicensing by MedImmune

 

 

 

 

 

 

3.3

License to Cerus

 

 

 

 

 

 

3.4

Diligence

 

 

 

 

 

 

3.5

Reports to Cerus for Products

 

 

 

 

 

 

3.6

Decisions on Commercialization and Marketing

 

 

 

 

 

 

3.7

Reports to Cerus on MedImmune Developments

 

 

 

 

 

 

3.8

Exclusivity

 

 

 

 

 

 

3.9

Retained Rights

 

 

 

 

 

4.

UPFRONT AND DEVELOPMENT MILESTONE PAYMENTS

 

 

 

 

 

 

4.1

Upfront Payment

 

 

 

 

 

 

4.2

Development Milestone Payments

 

 

 

 

 

 

4.3

Payment

 

 

 

 

 

5.

ROYALTIES

 

 

 

 

 

 

5.1

Royalty Rates on Royalty Bearing Products

 

 

 

 

 

 

5.2

Reduction of Royalties

 

 

 

 

 

 

5.3

Services

 

 

 

 

 

 

5.4

Record Keeping

 

 

 

 

 

 

5.5

Reporting by MedImmune on Royalties

 

 

 

 

 

 

5.6

Payments

 

 

 

 

 

 

5.7

Tax Withholding

 

 

 

 

 

 

5.8

Single Royalty

 

 

 

 

 

6.

COMMERCIAL MILESTONES

 

 

 

 

 

 

6.1

Commercial Milestone Payments

 

 

 

 

 

 

6.2

Payment

 

 

 

 

 

7.

STOCK PURCHASE

 

 

 

 

 

 

7.1

Timing of Purchase

 

 

 

 

 

8.

CONFIDENTIALITY

 

 

 

 

 

8.1

Confidentiality Information; Obligations

 

 

 

 

 

 

8.2

Exceptions

 

 

iii

--------------------------------------------------------------------------------


 

 

8.3

Permitted Disclosure of Agreement

 

 

 

 

 

 

8.4

Permitted Disclosure of Confidential Information

 

 

 

 

 

 

8.5

Survival

 

 

 

 

 

 

8.6

Publicity

 

 

 

 

 

9.

PATENTS

 

 

 

 

 

 

9.1

Prosecution of Cerus Patents

 

 

 

 

 

 

9.2

MedImmune Review and Comment

 

 

 

 

 

 

9.3

Maintenance of Cerus Patents

 

 

 

 

 

 

9.4

Patents on MedImmune Developments

 

 

 

 

 

 

9.5

Disclosure of Patent Applications

 

 

 

 

 

 

9.6

Maintenance of Patents on MedImmune Developments

 

 

 

 

 

 

9.7

Patents on Jointly Owned Inventions

 

 

 

 

 

10.

INFRINGEMENT

 

 

 

 

 

 

10.1

Infringement of Cerus Patents

 

 

 

 

 

 

10.2

Recovery Allocation

 

 

 

 

 

 

10.3

Cooperation

 

 

 

 

 

 

10.4

Infringement of Joint Patents

 

 

 

 

 

 

10.5

Third Party Actions

 

 

 

 

 

11.

OWNERSHIP OF INVENTIONS AND MATERIALS

 

 

 

 

 

 

11.1

MedImmune Inventions

 

 

 

 

 

 

11.2

Cerus Inventions

 

 

 

 

 

 

11.3

Joint Inventions

 

 

 

 

 

 

11.4

Disclosure and Cooperation

 

 

 

 

 

 

11.5

Ownership of Materials

 

 

 

 

 

12.

REPRESENTATIONS, WARRANTIES AND COVENANTS

 

 

 

 

 

 

12.1

Mutual

 

 

 

 

 

 

12.2

Cerus Representations

 

 

 

 

 

 

12.3

Disclaimer

 

 

 

 

 

 

12.4

Additional Covenants

 

 

 

 

 

13.

INDEMNIFICATION

 

 

 

 

 

 

13.1

By MedImmune

 

 

iv

--------------------------------------------------------------------------------


 

 

13.2

By Cerus

 

 

 

 

 

 

13.3

Defined Terms

 

 

 

 

 

 

13.4

Defense

 

 

 

 

 

 

13.5

Limitation

 

 

 

 

 

 

13.6

Settlement

 

 

 

 

 

 

13.7

Notice

 

 

 

 

 

 

13.8

Permission by Indemnifying Party

 

 

 

 

 

14.

ASSIGNMENT; SUCCESSORS

 

 

 

 

 

 

14.1

Assignment

 

 

 

 

 

 

14.2

Successors

 

 

 

 

 

15.

TERM AND TERMINATION

 

 

 

 

 

 

15.1

Term

 

 

 

 

 

 

15.2

Termination by MedImmune

 

 

 

 

 

 

15.3

Termination for Material Breach

 

 

 

 

 

 

15.4

Termination for Insolvency

 

 

 

 

 

 

15.5

Sale of Inventory

 

 

 

 

 

 

15.6

Licenses

 

 

 

 

 

 

15.7

Right of Offset

 

 

 

 

 

 

15.8

Return of Materials; Cessation of Product Sales

 

 

 

 

 

 

15.9

Survival

 

 

 

 

 

 

15.10

Accrued Rights and Obligations

 

 

 

 

 

16.

GENERAL PROVISIONS

 

 

 

 

 

16.1

Force Majeure

 

 

 

 

 

 

16.2

Relationship

 

 

 

 

 

 

16.3

Arbitration

 

 

 

 

 

 

16.4

Entire Agreement

 

 

 

 

 

 

16.5

Governing Law

 

 

 

 

 

 

16.6

Headings

 

 

 

 

 

 

16.7

Waiver

 

 

 

 

 

 

16.8

Notices

 

 

 

 

 

 

16.9

Counterparts

 

 

v

--------------------------------------------------------------------------------


 

 

16.10

Plural and Singular; Masculine and Feminine

 

 

 

 

 

 

16.11

Dollars

 

 

 

 

 

 

16.12

Section 365(n) of the Bankruptcy Code

 

 

END OF TOC - DO NOT DELETE THIS PARAGRAPH!

 

vi

--------------------------------------------------------------------------------


 

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities and Exchange act of 1934, as
amended.

 

COLLABORATION AND LICENSE AGREEMENT

 

This Collaboration And License Agreement (this “Agreement”) is dated as of April
20, 2004 (the “Effective Date”) by and between Cerus Corporation, a Delaware
corporation, having offices at 2411 Stanwell Drive, Concord, CA 94520 (“Cerus”),
and MedImmune, Inc., a Delaware corporation, having offices at One MedImmune
Way, Gaithersburg, MD 20878 (“MedImmune”).

 

Whereas, MedImmune desires to collaborate with and obtain from Cerus an
exclusive worldwide right and license to certain patent rights, know-how and
materials controlled by Cerus for use in developing and commercializing certain
vaccine products; and

 

Whereas, Cerus desires to collaborate with MedImmune on such research and
development activities and to grant such rights to MedImmune, on the terms and
conditions of this Agreement.

 

Now, Therefore, in consideration of the mutual promises and other good and
valuable consideration, the parties agree as follows:

 

1.                                      Definitions

 

The terms used in this Agreement have the following meaning:

 

1.1                               “Additional Antigen(s)” means one or more of
(a) a Public Domain Antigen, and (b) a Proprietary Antigen; in each of (a) and
(b), that is useful to enhance or broaden the immune response against EphA2, and
that is determined to be available for inclusion in Products in accordance with
Section 2.5.

 

1.2                               “Affiliate” means, with respect to a person or
entity, any other person or entity controlling or controlled by or under common
control with such person or entity. For purposes of this definition, the term
“control” means possession of the power to direct or cause the direction of the
management and policies whether through the ownership of voting securities, by
contract or otherwise.  In the case of a corporation, the direct or indirect
ownership of more than fifty percent (50%) of its outstanding voting shares
shall in any event be deemed to confer control, it being understood that the
direct or indirect ownership of a lesser percentage of such shares shall not
necessarily preclude the existence of control.

 

1.3                               “Approval” means, in the United States,
receipt from the FDA of approval to market a Product; and in countries other
than the United States, approval from the applicable Regulatory Authority in a
given country or countries to market a Product in such country or countries,
including receipt of pricing and reimbursement approval, where applicable.

 

1.4                               “Cerus Core Technology” shall mean: (a)
technology and inventions [***]; b) technology and inventions [***]; and (c)
technology and inventions [***];

 

1

--------------------------------------------------------------------------------


 

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities and Exchange act of 1934, as
amended.

 

and (d) technology and inventions directed to [***] of any of (a), (b) or (c) of
this Section 1.4.

 

1.5                               “Cerus Development” means Cerus Patents that
[***], that is owned by Cerus and that result from an invention created or made
in the course of the parties’ performance under the Research Plan.

 

1.6                               “Cerus Know-How” means (i) Know-How owned by
or licensed to Cerus as of the Effective Date, and (ii) Know-How directed to
Cerus Core Technology owned by Cerus or, subject to Section 3.1(c), licensed to
Cerus in each case after the Effective Date and prior to the commencement of the
first Phase III Clinical Trial of the Product, and if licensed to Cerus after
the Effective Date, only if the terms of such license do not prevent the grant
of a license or sublicense to MedImmune pursuant to this Agreement, in each of
(i) and (ii) that is necessary or useful for the research, development,
manufacture or use of Product in the Field. Cerus Know-How excludes the items
set forth on Appendix A.  Cerus Know-How does not include Know-How [***].

 

1.7                               “Cerus Material(s)” means (i) Material(s)
owned by or licensed to Cerus as of the Effective Date, and (ii) Material(s)
directed to Cerus Core Technology owned by Cerus or, subject to Section 3.1(c),
licensed to Cerus in each case [***] of the Product, and if licensed to Cerus
[***], only if the terms of such license do not prevent the grant of a license
or sublicense to MedImmune pursuant to this Agreement, in each of (i) and (ii)
that is necessary or useful for the  research, development, manufacture or use
of Product in the Field.  Cerus Materials will include, without limitation, the
Materials listed on Appendix G to this Agreement and other Materials to be
provided by Cerus, as set forth in the Research Plan.  Cerus Materials excludes
the items set forth on Appendix A.  Cerus Materials does not include Material
that [***] or that [***].

 

1.8                               “Cerus Patent(s)” means the (i) Patent Rights
owned by or licensed to Cerus as of the Effective Date, and (ii) Patent Rights
directed to Cerus Core Technology owned by Cerus or, subject to Section 3.1(c),
licensed to Cerus in each case after the Effective Date, and if licensed to
Cerus after the Effective Date, only if the terms of such license do not prevent
the grant of a license or sublicense to MedImmune pursuant to this Agreement, in
each of (i) and (ii) that is necessary or useful for the research, development,
manufacture or use of Product in the Field.  Cerus Patents include the patent
applications and patents of Appendix B.  Cerus Patents excludes the items set
forth on Appendix A.  Cerus Patents do not include Patent Rights claiming [***]
or a [***].

 

1.9                               “Control” or “Controlled” means, with respect
to any (a) material, technology, item of information, method, data or other
know-how, or (b) intellectual property right, either ownership thereof or
possession (other than by ownership) of the ability to grant to the other party
access and/or a license as provided herein under such item or right, in each of
(a) and (b) without violating the terms of any agreement or, other arrangement
with any Third Party.

 

2

--------------------------------------------------------------------------------


 

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities and Exchange act of 1934, as
amended.

 

1.10                        “Derivative” means (i) a modified form of a given
polypeptide or other antigen in which amino acid residue substitutions and/or
deletions have been made (a “Modification”), and/or (ii) fragments of a given
polypeptide or other antigen or of a Modification, in either case which produces
an immune response against the antigen that was modified or fragmented.

 

1.11                        “Drug Approval Application” means an application for
Regulatory Approval required before commercial sale or use of a Product in a
regulatory jurisdiction.

 

1.12                        “EMEA” means the European Agency for the Evaluation
of Medicinal Products, or any successor agency thereto.

 

1.13                        “EphA2” means [***] and/or a Derivative thereof
and/or a polynucleotide expressing any of the foregoing.

 

1.14                        “EphA2 Indication” means [***] that, according to
[***] the Product.  MedImmune shall provide notice to Cerus [***].  An EphA2
Indication may include, by way of example, [***].

 

1.15                        “EphA2 Vaccine” means [***].  An EphA2 Vaccine may
comprise either (a) [***]; (b) [***]; or (c) [***].

 

1.16                        “FDA” means the United States Food and Drug
Administration (or a successor thereto).

 

1.17                        “Field” means the treatment and/or prevention of
diseases and/or disorders in humans.

 

1.18                        “First Commercial Sale” means, in each country, the
first sale of a Product to a Third Party by MedImmune or any of its Affiliates
or Sublicensees.

 

1.19                        “Formulation Technology” means Know-How, Materials
and Patent Rights, in each case that (i) is owned by [***], (ii) results from
research, development or manufacture of Product, (iii) is used in formulating
Product (including for stabilization and

 

3

--------------------------------------------------------------------------------


 

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities and Exchange act of 1934, as
amended.

 

delivery of Product), and (iv) is developed [***] for Product.  Formulation
Technology does not include Know-How, Patent Rights or Material [***].

 

1.20                        “IND” means an Investigational New Drug Application
filed with the FDA or any successor thereto.

 

1.21                        “FPI” means that the first patient has been enrolled
in a given clinical trial of Product.

 

1.22                        “JC” has the meaning of Section 2.9.

 

1.23                        “Joint Inventions” has the meaning of Section 11.3.

 

1.24                        “Joint Patents” means Patent Rights jointly owned by
the parties that claim Joint Inventions.

 

1.25                        “Know-How” means information and data (including,
but not limited to, formulae, procedures, processes, protocols, techniques and
results of experimentation and testing).

 

1.26                        “Koseisho” means the Japanese Ministry of Health and
Welfare, or any successor agency thereto.

 

1.27                        “Licensed Territory” means all countries of the
world.

 

1.28                        “Material(s)” means bacterial cell lines, cell
banks, polynucleotides, antibodies, transgenic animals, reagents, vectors,
plasmids, cell lines and constructs and any other physical, chemical or
biological material.

 

1.29                        “MedImmune Development” means MedImmune Know-How,
MedImmune Patents, and Formulation Technology.

 

1.30                        “MedImmune Know-How” means Know-How owned by
MedImmune that is developed by or on behalf of MedImmune during the Research
Term as a result of the research, development or manufacture of Product, which
Know-How is directed to [***].  For the avoidance of doubt, MedImmune Know-How
does not include Know-How [***].

 

1.31                        “MedImmune Patents” means Patent Rights owned by
MedImmune that claim an invention created or made during the Research Term, as a
result of the research, development,

 

4

--------------------------------------------------------------------------------


 

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities and Exchange act of 1934, as
amended.

 

or manufacture of Product which invention is directed to [***].  For the
avoidance of doubt, MedImmune Patents does not include Patent Rights claiming
inventions [***].

 

1.32                        “Net Sales” means, with respect to any Royalty
Bearing Product, the gross amount invoiced or otherwise received on account of
sales, or other disposition, of Royalty Bearing Product by MedImmune or any of
its Affiliates or Sublicensees to Third Parties, less the following to the
extent included in the invoice price:

 

(a)                                  actual credits, allowances, discounts and
rebates to, and chargebacks from the account of, such Third Parties for Royalty
Bearing Product and rebates to Federal, State or local governments or healthcare
or health management organizations for Royalty Bearing Product;

 

(b)                                  actual freight and insurance costs incurred
in transporting such Royalty Bearing Product to such Third Parties;

 

(c)                                  cash, quantity and trade discounts actually
granted to such Third Parties;

 

(d)                                  actual sales and use taxes and taxes, or
governmental charges incurred in connection with the exportation or importation
of such Royalty Bearing Product, in each case, imposed solely upon the sale of
goods to the Third Parties; and

 

(e)                                  write-off of actual bad debts calculated in
accordance with Generally Accepted Accounting Principles.

 

Sales of Products by MedImmune to any Affiliate or Sublicensee that is a
reseller thereof shall be excluded from Net Sales, and only the subsequent sale
of such Products by the Affiliate or a Sublicensee to a Third Party shall be
deemed Net Sales hereunder.

 

In the event that units of a Royalty Bearing Product include clinically active
components that are not themselves Royalty Bearing Products (a “Combination
Product”), the Net Sales from such Combination Product, for the purposes of
determining royalty payments, shall be determined by multiplying the Net Sales
of the Combination Product (as defined in the standard Net Sales definition),
during the applicable royalty reporting period, by the fraction, A/A+B, where A
is the average sale price of the Royalty Bearing Product, when sold separately
in finished form and B is the average sale price of the other products whose
clinically active components are included in the Combination Product when such
products are sold separately.  In the event that the components of the
Combination Product are not sold separately, Net Sales for the purposes of
determining royalty payments shall be calculated by multiplying the Net Sales of
the Combination Product by the fraction of C/C+D where C is the fair market
value of the

 

5

--------------------------------------------------------------------------------


 

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities and Exchange act of 1934, as
amended.

 

Royalty Bearing Product and D is the fair market value of all other clinically
active components included in the Combination Product.  If MedImmune, its
Affiliate or Sublicensee sells a Combination Product, whether or not the
components of the Combination Product are also sold separately, MedImmune shall
in good faith make a determination of the respective fair market values of the
Royalty Bearing Product and all other clinically active components included in
the Combination Product, and shall notify Cerus of such determination and
provide Cerus with data to support such determination.  Cerus shall have the
right to review such determination and supporting data, and to notify MedImmune
if it disagrees with such determination.  If Cerus does not agree with such
determination and if the parties are unable to agree in good faith as to such
respective fair market values, then such matter shall be settled pursuant to the
provisions of Section 16.3.

 

If any Product is discounted as a result of being bundled with units of other
products (whether or not each product in such a bundle is invoiced separately)
disproportionately relative to the other products in such bundle or is otherwise
sold in any transaction (other than in connection with the supply of Product for
use in clinical trials) that is not a bona fide arms’ length transaction
involving cash consideration, such sale or other disposal shall be (unless the
parties otherwise agree) deemed to constitute a sale for cash at the
then-current average selling price for the Product for the purpose of
calculating Net Sales.

 

1.33                        “Patent Rights” shall mean (i) unexpired letters
patent (including inventor’s certificates) which have not been held invalid or
unenforceable by a court of competent jurisdiction from which no appeal can be
taken or has been taken within the required time period, including without
limitation any substitution, extension, registration, confirmation, reissue,
re-examination, renewal, supplementary protection certificate or any like filing
thereof and (ii) pending applications for letters patent, including without
limitation any provisional, converted provisional, continued prosecution
application, continuation, divisional or continuation-in-part.

 

1.34                        “Phase I Clinical Trial” means a human clinical
trial of a Product, the principal purpose of which is a preliminary
determination of safety in healthy individuals or patients or a similar clinical
study prescribed by the Regulatory Authorities in a foreign country.

 

1.35                        “Phase II Clinical Trial” means a human clinical
trial of a Product, the principal purpose of which is a determination of safety
and efficacy in the target patient population or a similar clinical study
prescribed by the Regulatory Authorities in a foreign country.

 

1.36                        “Phase III Clinical Trial” means a human clinical
trial of a Product on a sufficient number of subjects that is designed to
establish that a pharmaceutical product is safe and efficacious for its intended
use, and to define warnings, precautions, and adverse reactions that are
associated with such pharmaceutical product in the dosage range to be
prescribed, and to support Approval of such pharmaceutical product or label
expansion of such pharmaceutical product.

 

1.37                        “Product” means a composition(s) or material(s) that
constitutes an EphA2 Vaccine, or a Service.

 

6

--------------------------------------------------------------------------------


 

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities and Exchange act of 1934, as
amended.

 

1.38                        “Proprietary Antigen” means a tumor associated
antigen or Derivative thereof, that is covered by a granted patent, or a claim
of a pending patent application that would reasonably be expected to be granted,
that is owned by or exclusively licensed to MedImmune.

 

1.39                        “Public Domain Antigen” means any tumor-associated
antigen (other than EphA2) or a Derivative thereof, or a polynucleotide encoding
such tumor associated antigen or Derivative thereof, that is useful to elicit an
immune response [***], that is not covered by granted Patent Rights of any
entity and that is not claimed by any published patent application with subject
matter that is reasonably likely to be patentable.  To enable the parties to
make such determination, [***], and/or that [***].

 

1.40                        “Regulatory Approval” means receipt from the FDA, or
the equivalent thereof outside of the United States, of approval to market a
Product in a given country or countries, provided that Regulatory Approval shall
exclude any pricing or reimbursement approvals required to be obtained before
marketing a Product in a given country.

 

1.41                        “Regulatory Authority” means any governmental
authority, including without limitation the FDA, EMEA or Koseisho, with
responsibility for granting any licenses or approvals or granting pricing and/or
reimbursement approvals necessary for the marketing and sale of a Product in any
country.

 

1.42                        “Research Plan” means the initial research plan as
approved by the JC and to be attached hereto as Appendix E, which may be amended
from time to time by the JC.

 

1.43                        “Research Funding” shall have the meaning set forth
in Section 2.3(a) herein.

 

1.44                        “Research Term” means the time period commencing on
the Effective Date and ending [***] thereafter, unless extended by mutual
written agreement of the parties prior to the time the initial Research Term
would otherwise expire.

 

1.45                        “Royalty Bearing Product” means a Product as to
which MedImmune is licensed under this Agreement that includes Cerus Material or
incorporates or is manufactured by use of Cerus Know-How or that in the country
where manufactured or sold infringes a Valid Patent Claim but for the license
granted by this Agreement.

 

1.46                        “Royalty Period” means, with respect to each country
and Royalty-Bearing Product in the Licensed Territory, the longer of (a) the
period [***],

 

7

--------------------------------------------------------------------------------


 

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities and Exchange act of 1934, as
amended.

 

or (b) [***] of any Royalty Bearing Product in such country.

 

1.47                        “Service” or “Services” means methods or services
relating to the administration or use of an EphA2 Vaccine in the Field
(including [***] and administration thereof) other than for clinical testing.

 

1.48                        “Sublicensee” means any non-Affiliate that is
granted a sublicense by MedImmune under the licenses granted by this Agreement,
in accordance with and subject to the provisions of Section 3.2 herein.

 

1.49                        “Third Party(ies)” means a person or entity other
than Cerus or MedImmune or any of their respective Affiliates.

 

1.50                        “Valid Patent Claim” means either: (a) a claim of an
issued and unexpired patent included within the Cerus Patents that has not been
disclaimed or abandoned or withdrawn and has not been held unenforceable or
invalid or permanently revoked by a decision of a court or other governmental
agency of competent jurisdiction, unappealable or unappealed within the time
allowed for appeal, and which has not been admitted to be invalid or
unenforceable through reissue or disclaimer or otherwise; (b) a claim of a
pending patent application included within the Cerus Patents which claim was
filed in good faith and has not been abandoned or finally disallowed without the
possibility of appeal or refiling of such application, which application and any
application to which priority is claimed for such application, in the aggregate
has not been pending for more than [***], or (c) a claim of a pending patent
application included within the Cerus Patents, which claim was filed in good
faith and has not been abandoned or finally disallowed without the possibility
of appeal or refiling of such application, and that has been pending for more
than [***], but subsequently is issued and satisfies the criteria of subsection
(a) above.

 

2.                                      Transfer of Cerus Know-How and
Materials, and Research

 

2.1                               Transfer of Know-How and Materials.  Promptly
following the Effective Date, Cerus shall take substantial steps, with the
assistance of MedImmune, to identify Cerus Know-How and Cerus Materials.  Cerus
thereafter shall promptly commence the transfer to MedImmune of such Cerus
Know-How, and Cerus Materials as may be requested by MedImmune.  Promptly [***],
Cerus shall similarly identify and transfer to MedImmune, at MedImmune’s
request, the Cerus Know-How and Cerus Materials licensed to MedImmune pursuant
to this Agreement.

 

2.2                               Technical Advice.  [***], Cerus shall provide
MedImmune with such technical advice as reasonably requested by MedImmune, and
practicable for Cerus to undertake, with respect to the use of the Cerus
Patents, Cerus Know-How and Cerus Materials by MedImmune in connection with
Products.  MedImmune shall provide to Cerus technical advice

 

8

--------------------------------------------------------------------------------


 

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities and Exchange act of 1934, as
amended.

 

reasonably necessary or useful to enable Cerus to perform its responsibilities
under the Agreement and to understand the MedImmune Developments licensed to
Cerus.

 

2.3                               Research Funding.  MedImmune agrees to provide
research funding to Cerus to support Cerus’ performance under the Research
Plan.  MedImmune will be responsible for [***] associated with the development
of the Product under the Research Plan.  For those activities undertaken by
Cerus, MedImmune will provide funding support [***] at a rate of [***] per FTE
per year (“FTE Support”).  Unless this Agreement is sooner terminated, MedImmune
shall provide funding for Cerus’ efforts under the Research Plan [***], and the
FTE Support during such [***] shall not be less than [***] and in the [***]
(such time period and amount, the “Research Commitment”).  After the first [***]
of the Research Term, if by mutual agreement of the parties the Research Term
extends beyond the initial [***] term, the FTE rate will be adjusted to [***]
per FTE per year.  MedImmune also agrees to reimburse Cerus for any and all
external costs incurred by Cerus as set forth in the Research Plan.  Such
payments shall be made [***] following invoice by Cerus for research support
provided during a given calendar quarter, detailing [***].  MedImmune agrees
that it shall not, without the prior written consent of Cerus, modify, amend,
revise or adjust the Research Commitment or obligations of Cerus under the
Research Plan in any material manner.  The parties understand and agree that
MedImmune shall not be obligated to [***] under this Section 2.3 other than the
Research Commitment, beyond [***] the Research Plan or for [***], MedImmune
shall be obligated to pay the Research Commitment in each year only to the
extent that Cerus provides the FTE Support pursuant to the Research Plan.

 

2.4                               Diligence During Research Term.  Cerus and
MedImmune each agree to use commercially reasonable efforts to perform research
in accordance with the Research Plan.

 

2.5                               Availability of Additional Antigens.

 

(a)                                  Public Domain Antigens.  MedImmune may, in
its discretion, select one (1) proposed Additional Antigen that is a Public
Domain Antigen for inclusion in the Product by written notice to Cerus during
the Research Term. Any proposed Additional Antigen that is a Public Domain
Antigen shall be deemed to be available for inclusion in the Product and to be
an Additional Antigen, unless [***] Cerus notifies MedImmune in writing that:
(i) at the time Cerus receives MedImmune’s notice, Cerus is conducting
negotiations with a Third Party with respect to such Public Domain Antigen [***]
with respect to such proposed Additional Antigen; (ii) prior to receiving
MedImmune’s notice, Cerus has [***] with respect to such proposed Additional
Antigen; or (iii) Cerus notifies MedImmune in writing that Cerus disagrees in
good faith that such proposed Additional Antigen qualifies as a Public Domain
Antigen.  If any of subsections (i) through (ii) apply, Cerus

 

9

--------------------------------------------------------------------------------


 

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities and Exchange act of 1934, as
amended.

 

shall describe to MedImmune which condition applies (but shall not be obligated
to identify the relevant Third Party) and such proposed Additional Antigen shall
not become an Additional Antigen.  If subsection (iii) applies, the parties
shall submit the issue of whether such proposed Additional Antigen qualifies as
a Public Domain Antigen for resolution [***] and, if necessary, arbitration
pursuant to Section 16.3 below.

 

(b)                                  MedImmune Proprietary Antigens.  MedImmune
may also, in its discretion, select one (1) proposed Additional Antigen that is
a Proprietary Antigen for inclusion in the Product by written notice to Cerus
prior to the date that is [***] (the “Proprietary Antigen Selection Date”). 
MedImmune shall, concurrently with such written notice to Cerus, provide to
Cerus information to support the characterization of such antigen as an
Additional Antigen described in Section 1.1(b).  Such proposed antigen shall be
deemed to be an Additional Antigen available for inclusion in Products unless
Cerus, within [***] after receiving such information from MedImmune, notifies
MedImmune that it disagrees in good faith that such antigen meets the criteria
for an Additional Antigen under Section 1.1(b), in which case the issue of
whether such proposed antigen meets such criteria shall be submitted for
resolution [***] and, if necessary, arbitration pursuant to Section 16.3 below.

 

(c)                                  Limitation as to Number.  Sections 2.5(a)
and (b) shall not be deemed to confer upon MedImmune the ability to designate
more than a total of one (1) Public Domain Antigen and one (1) Proprietary
Antigen for inclusion in Products.

 

2.6                               Records.  Cerus agrees to maintain, and
provide to MedImmune upon request, records of the activities performed by Cerus
under the Research Plan in a manner that is useful to allow MedImmune to
determine the level of FTEs allocated to the Research Plan by Cerus for which
MedImmune must provide funding under Section 2.3.

 

2.7                               Reporting.  Cerus shall provide MedImmune with
a quarterly update of research results obtained by Cerus under the Research
Plan.

 

2.8                               Visitation.  Upon not less than [***] prior
written notice, during the Research Term, each party shall have the right to
visit the premises where research is being performed by the other party under
the Research Plan.  In such case, the other party agrees to make scientists
performing research under the Research Plan reasonably available to discuss the
research and progress thereof under the Research Plan with the visiting party.

 

2.9                               Joint Committee

 

(a)                                  The parties hereto agree to establish a
joint committee (the “JC”), which shall consist of no fewer than four (4)
permanent members, with the JC having equal representation by each party on the
JC.  Each party may replace any or all of its representatives on the JC at any
time upon written notice to the other party. Such representatives shall include
individuals within or designated by the senior management of each party.  JC
representatives of each party shall, individually or collectively, have
expertise and/or responsibility in business and

 

10

--------------------------------------------------------------------------------


 

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities and Exchange act of 1934, as
amended.

 

bio-pharmaceutical therapy development or commercialization. Any member of the
JC may designate a substitute to attend and perform the functions of that member
at any meeting of the JC, and each member of the JC may invite such other
non-members (subject to the confidentiality provisions set forth in Article 8)
as deemed necessary to help explore and resolve the issues before the JC.

 

(b)                                  The JC shall perform the following
functions:

 

(i)                                    exchange information concerning the
overall strategy and timelines for the Research Plan and the parties’
collaboration;

 

(ii)                                review and evaluate data and progress of the
activities under the Research Plan;

 

(iii)                            resolve disputes or disagreements between the
parties with respect to the Research Plan;

 

(iv)                               ensure open communication between the parties
as relates to the Research Plan;

 

(v)                                   provide a mechanism for the exchange of
information between the parties; and

 

(vi)                               approve an initial research plan and make
amendments to the Research Plan then in effect.

 

(c)                                  The JC shall operate by consensus with each
party’s representatives having a single collective vote. If the JC cannot reach
consensus [***] after it has met and attempted to reach such consensus, the
matter shall then be immediately referred to the Chief Executive Officer of
Cerus, or such other person holding a similar position designated by Cerus from
time to time, and a senior officer of MedImmune designated by the Chief
Executive Officer of MedImmune, from time to time, for resolution. The
executive/senior officers shall use reasonable efforts to resolve the matter
referred to them. If the executive/senior officers cannot reach a mutually
acceptable decision [***] after the matter was referred to them, then [***]
shall have the final authority to make decisions in good faith that are in the
mutual interest of parties (except as otherwise expressly provided in this
Agreement); provided, however, that such authority shall not include [***]. 
During the Research Term, the JC shall meet in person at least quarterly, and
more frequently as the parties deem appropriate, on such dates, and at such
places and times, as the parties shall agree. Meetings of the JC that are held
in person shall alternate between the offices of the parties, or such other
place as the parties may agree. The members of the JC also may convene or be
polled or consulted from time to time by means of telecommunications,
videoconferences, electronic mail or correspondence, as deemed necessary or
appropriate and as the JC may agree.

 

11

--------------------------------------------------------------------------------


 

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities and Exchange act of 1934, as
amended.

 

(d)                                  The JC shall exist until the termination or
expiration of the Research Term.

 

(e)                                  Each party shall be responsible for all
travel and related costs and expenses for its members and approved invitees to
attend meetings of, and otherwise participate on, the JC.

 

(f)                                    The JC shall not have the power to amend
or waive compliance with this Agreement.

 

2.10                        Further Bioengineering Support.  (a) If MedImmune or
an Affiliate desires to [***] that is available for inclusion in Products after
the Research Term or during the Research Term to the extent not already in the
Research Plan, then MedImmune shall so notify Cerus in writing.  Within [***]
after such notice, Cerus may elect to conduct such [***] upon additional,
commercially reasonable terms and conditions provided that Cerus then has the
capacity to conduct such activities.

 

(b)                                  If Cerus makes an election as provided in
Section 2.10 (a), then the parties shall negotiate in good faith a Research Plan
for performing such bioengineering activities and the cost and expense thereof
and if the parties fail to reach agreement with respect thereto within [***],
then MedImmune shall have the right to perform such [***] itself or through a
Third Party.

 

3.                                      License Grants; Diligence; Exclusivity

 

3.1                               Grant to MedImmune.

 

(a)                                  Subject to the terms and conditions of this
Agreement, Cerus hereby grants to MedImmune, and MedImmune hereby accepts from
Cerus, a sole and exclusive (exclusive even as to Cerus), royalty-bearing right
and license for the Licensed Territory under and to Cerus Patents, Cerus
Materials and Cerus Know-How to research, develop, make, have made, use, import,
export, sell and offer to sell Products (subject to Section 3.1(e)) for use in
the Field, provided that Cerus shall retain a nonexclusive right under the Cerus
Patents, Cerus Materials and Cerus Know-How to perform under the Research Plan,
and further provided that  such license granted to MedImmune shall be
non-exclusive as to any Additional Antigens.

 

(b)                                  Cerus hereby grants to MedImmune a
non-exclusive, worldwide, sublicensable, royalty-free right and license under
and to the Cerus Developments to research, develop, make, have made, use,
import, export, sell and offer to sell any and all products incorporating EphA2,
a Derivative or fragment of EphA2, and that both (i)  are not Products, and (ii)
[***], or Derivatives of the foregoing, which license shall survive termination
of this Agreement.

 

12

--------------------------------------------------------------------------------


 

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities and Exchange act of 1934, as
amended.

 

(c)                                  In the event that the license granted to
MedImmune under Section 3.1(a) is a sublicense with respect to any component of
the Cerus Patents, Cerus Know-How or Cerus Materials licensed to Cerus after the
Effective Date, and Cerus is obligated to make a payment to a Third Party as a
result of the granting of such sublicense and/or MedImmune’s activities under
such sublicense, then Cerus shall notify MedImmune in writing thereof (including
the amounts payable or to be paid) at the time Cerus obtains such license, and
MedImmune shall be sublicensed thereunder only if, within [***] after receipt of
such written notice from Cerus, MedImmune notifies Cerus, in writing, that [***]
for the payments made to such Third Party as a result of the granting of such
sublicense or MedImmune’s activities thereunder.

 

(d)                                  Except as expressly set forth in this
Agreement, [***] shall be responsible for paying any and all amounts owed by
[***] pursuant to an agreement between [***] and a Third Party, [***] under this
Agreement or as a result of [***] under this Agreement.

 

(e)                                  MedImmune’s licenses under Section 3.1(a)
shall be limited [***] to a Product containing only those Additional Antigens,
if any, that were included in the Product [***].

 

3.2                               Sublicensing by MedImmune.

 

(a)                                  MedImmune shall have the right to grant
sublicenses under the licenses granted under Section 3.1.  A sublicense shall
not be deemed to relieve MedImmune from the obligation to perform its
obligations under this Agreement; provided that such obligations may be
performed by an Affiliate or a Sublicensee and shall be deemed for purposes of
this Agreement to have been performed by MedImmune.

 

(b)                                  In any such sublicense, MedImmune shall
require the Sublicensee: (i) to indemnify Cerus under the provisions of Article
13 of this Agreement, (ii) to provide written reports to MedImmune that will
permit MedImmune to comply with MedImmune’s reporting obligations under Sections
3.5 and 5.5 of this Agreement, (iii) to comply with Section 5.4 of this
Agreement, (iv) to comply with Article 8 of this Agreement, and (v) prior to the
date that is [***] after the last patient enrolled in the first [***] completes
dosing in such trial, to refrain from making, using or selling any product that
incorporates or is based on [***] other than a Product, in each case either
independently or with or through any Third Party, outside the scope of this
Agreement; provided, however, that if this Agreement terminates other than for
[***] prior to the first [***], then Sublicensee’s obligations under this clause
(v) shall survive until [***] of such termination.  In the event that MedImmune
requests that Cerus waive the requirement of this Section 3.2(b)(v) with respect
to a Sublicensee, then Cerus shall not unreasonably refuse to grant such a
waiver. Any sublicense shall further provide that the Sublicensee shall have no
further right to sublicense unless such further sublicense includes the
requirements of this Section 3.2(b).  Each sublicense agreement shall state that
Cerus is a third-party beneficiary of

 

13

--------------------------------------------------------------------------------


 

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities and Exchange act of 1934, as
amended.

 

the above-required provisions.  Nothing in this Agreement creates any obligation
of Cerus to any Sublicensee.  Notwithstanding the foregoing, MedImmune will not,
without the prior written consent of Cerus,  grant a sublicense to any party
listed in Appendix F.  From time to time, by written notice to MedImmune, Cerus
will have the right to add one or more entities to Appendix F provided that
Cerus can demonstrate that such entity is actively engaged in [***] for
expression of antigens [***] and such entity is in competition with Cerus with
respect to [***].

 

3.3                               License to Cerus.  MedImmune hereby grants to
Cerus, and Cerus hereby accepts from MedImmune, (i) a non-exclusive, worldwide,
sublicensable (subject to the following sentences of this Section 3.3) right and
license under and to the MedImmune Developments to research, develop, make, have
made, use, import, export, sell and offer to sell vaccine products based on
[***] and (ii) subject to the terms and conditions of this Agreement, a
nonexclusive, royalty-free, right and license for the Licensed Territory under
and to the MedImmune Developments to perform its obligations under this
Agreement  The licenses set forth in subsection (i) shall survive the term of
this Agreement.  Cerus shall not have the right to grant sublicenses under the
licenses granted in subsection (i) with respect to products that are directed
toward preventing or treating an EphA2 Indication. The licenses granted to Cerus
under this Section 3.3 (i) shall be royalty bearing with respect to (a) sales by
a sublicensee of a vaccine product that infringes Patent Rights included in
MedImmune Developments and  (b) sales by Cerus of a vaccine product that
infringes Patent Rights included in MedImmune Developments and directed to
Formulation Technology; in each of the foregoing cases at a royalty rate to be
negotiated by the parties in good faith (which shall in no event exceed [***]). 
If the parties do not agree upon the foregoing royalty rate [***] after Cerus or
such Third Party commences sales of relevant products, then the royalty rate
shall be determined by binding arbitration pursuant to Section 16.3.  Except as
provided in subparagraphs (a) and (b) of this Section 3.3, the license granted
under this Section 3.3 shall be [***].  MedImmune agrees that MedImmune will not
grant a license with respect to vaccine products based on [***] to a Third Party
under Patent Rights that are MedImmune Developments except in conjunction with a
license to a product that is owned by or licensed to MedImmune.

 

3.4                               Diligence.

 

(a)                                  MedImmune shall use commercially reasonable
efforts, consistent with the efforts it would use with respect to an internal
product of similar commercial potential, to research, develop and commercialize
at least [***] selected by MedImmune in [***] as set forth in Section 3.4(e). 
The efforts of a Sublicensee and/or an Affiliate and/or a collaborator of
MedImmune shall be considered as efforts of MedImmune for the purposes of this
Section 3.4.

 

(b)                                  If in any calendar year, MedImmune or its
Affiliate and/or a Sublicensee and/or a collaborator of MedImmune (including
work of Cerus under a Research Plan), alone or together, has achieved any one of
the following with respect to Product, and MedImmune in such

 

14

--------------------------------------------------------------------------------


 

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities and Exchange act of 1934, as
amended.

 

calendar year has not discontinued Product development, then MedImmune shall be
deemed to have complied with MedImmune’s obligations under Section 3.4(a) for
such calendar year:

 

(i)                                    has [***];

 

(ii)                                [***] for a Product;

 

***         [***];

 

(iv)                               [***] with respect to Product;

 

(v)                                   [***] with respect to Product;

 

(vi)                               [***] with respect to Product;

 

(vii)                           [***] with respect to Product;

 

(viii)                       [***] for Product;

 

(ix)                              [***] for Product;

 

(x)                                  [***] for Product; or

 

(xi)                              [***].

 

(c)                                  Subject to Section 3.4(d), in the event
that MedImmune fails to comply with the obligations of Section 3.4(a) with
respect to any calendar year and, in addition, has not achieved any of the
milestones set forth in Sections 3.4(b)(i) through 3.4(b)(xi) during such
calendar year, Cerus shall have the right [***] to terminate this Agreement
pursuant to Section 15.3 by written notice to MedImmune [***], unless MedImmune
cures such failure prior to the expiration of [***].  If MedImmune provides to
Cerus a notice that MedImmune has decided to discontinue Product development,
then MedImmune shall be deemed to have terminated this Agreement pursuant to
Section 15.2.

 

(d)                                  If MedImmune receives a notice under
Section 3.4(c), MedImmune shall have the right to contest such notice by
requesting arbitration under Section 16.3, and if MedImmune requests such
arbitration, this Agreement shall be terminated pursuant to Section 3.4(c) only
if in such arbitration there is a final determination that MedImmune has not met
MedImmune’s obligation under Section 3.4(a) in the applicable calendar year
[***], in such calendar year none of the events of Section 3.4(b)(i) through
3.4(b)(xi) has occurred.

 

15

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities and Exchange act of 1934, as
amended.

 

(e)                                  It is expressly understood that MedImmune
will not be obligated to perform trials for or seek Approval for a Product [***]
until MedImmune has obtained Regulatory Approval for such Product [***]. It is
further expressly understood that MedImmune will not be required to perform
trials for or seek Approval for a Product [***] until MedImmune has obtained
Regulatory Approval for such Product [***].  In the event that MedImmune fails
to meet its obligations under this Section 3.4 [***], then Cerus shall have the
right to terminate MedImmune’s licenses with respect to such Product [***] as
the case may be by written notice to MedImmune in accordance with Section 15.3.

 

3.5                               Reports to Cerus for Products.  MedImmune
shall provide Cerus with a written report with respect to its efforts to
research, develop, manufacture, and commercialize Products in each calendar
year.  Except as otherwise provided in this Agreement, in no event shall
MedImmune be required to provide any Know-How of Medimmune.  MedImmune shall
provide such reports [***].

 

3.6                               Decisions on Commercialization and Marketing. 
Subject to the terms and conditions of this Agreement, MedImmune shall have sole
discretion for making all decisions relating to the commercialization and
marketing of Products.

 

3.7                               Reports to Cerus on MedImmune Developments. 
MedImmune will provide to Cerus on a timely basis, not less frequently than
quarterly, information and data in the possession of MedImmune that are
MedImmune Developments, in such form as Cerus may reasonably request, in order
to enable Cerus to effectively exploit the licenses granted to Cerus in
Section 3.3. MedImmune shall also provide to Cerus any patent applications
thereon (consistent with Article 11), and information regarding pre-clinical and
clinical adverse events and material communications with regulatory agencies
relating to the safety of products based on [***].

 

3.8                               Exclusivity.  Prior to the date upon which
[***] is completed, neither MedImmune nor its Affiliates shall research,
develop, make, use or sell any product that incorporates or is based on [***]
other than a Product, in each case either independently or with or through any
Third Party, outside the scope of this Agreement; provided, however, that if
this Agreement terminates other than for breach by Cerus prior to [***] for a
Product, then MedImmune’s obligations under this Section 3.8 shall survive
[***].

 

3.9                               Retained Rights.  Cerus retains all rights
under the Cerus Patents, Cerus Know-How and Cerus Materials that are not
expressly granted to MedImmune.  Without limitation, Cerus retains all rights to
practice, and to grant to Third Parties, the rights to practice, the Cerus
Patents, Cerus Know-How and Cerus Materials to produce vaccines that incorporate
or are based on [***] and that are engineered to express any antigen other than
EphA2 or a Derivative thereof (an “Other Antigen or Fragment”), even if such
Other Antigen or Fragment is included in an EphA2 Vaccine and is described in
Section 1.15(b) or (c), provided that such vaccine does not also express EphA2
or a Derivative thereof.

 

16

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities and Exchange act of 1934, as
amended.

 

4.                                      UPFRONT AND DEVELOPMENT MILESTONE
PAYMENTS.

 

4.1                               Upfront Payment.  [***] after both parties
have signed this Agreement, MedImmune shall pay to Cerus [***] which amount
shall be non-creditable and non-refundable.

 

4.2                               Development Milestone Payments.  MedImmune
will make the following one-time payment to Cerus upon the first achievement of
the corresponding development milestones for Royalty Bearing Product.  Such
payments shall be non-creditable and non-refundable.

 

[***]

 

$

[***]

 

[***]

 

$

[***]

 

[***]

 

$

[***]

 

[***]

 

$

[***]

 

[***]

 

$

[***]

 

[***]

 

$

[***]

 

[***]*

 

$

[***]

 

 

 

 

 

 

Total Development Milestone Payments

 

$

[***]

 

 

--------------------------------------------------------------------------------

* [***].

 

4.3                               Payment.  The milestone payments under
Section 4.2 are due and payable [***] after the applicable milestone occurs. 
[***].

 

5.                                      ROYALTIES.

 

5.1                               Royalty Rates on Royalty Bearing Products.

 

(a)                                  Except as provided in Section 5.1(c) and
subject to Section 5.2 and 5.3, during the Royalty Period for each country,
MedImmune shall pay royalties to Cerus for Royalty Bearing Products at the
following rates:

 

(i)                                    [***] of the portion of Net Sales in a
calendar year (aggregated for all Royalty Bearing Products) up to and including
[***];

 

(ii)                                [***] of the portion of Net Sales in a
calendar year (aggregated for all Royalty Bearing Products) that is in excess of
[***] up to and including [***]; and

 

(iii)                            [***] of the portion of Net Sales in a calendar
year (aggregated for all Royalty Bearing Products) that exceeds [***].

 

17

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities and Exchange act of 1934, as
amended.

 

(b)                                  [***] is responsible for payment of
royalties owed by [***] to Third Parties, including those owed on the basis of
sales made by [***], its Affiliates and Sublicensees.

 

(c)                                  For the avoidance of doubt, [***] is due
for any Royalty Bearing Product in any country after the end of the Royalty
Period for such country and in calculating Net Sales for determining the
applicable royalty rate under Section 5.1(a), Net Sales of Royalty Bearing
Product [***] in a country after the end of the Royalty Period for such country.

 

5.2                               Reduction of Royalties.  In the event that
royalties are to be paid to Cerus under Section 5.1, and MedImmune also owes
royalties to a Third Party in connection with a license under rights controlled
by such Third Party that are required to practice [***], then [***] of the
royalties MedImmune pays to such Third Party shall be deducted from royalties
paid under Section 5.1, but in no event shall such reduction reduce the
royalties due to Cerus under Section 5.1 [***] of the applicable royalty
percentages set forth in Section 5.1.  Except as otherwise specifically provided
in this Agreement, the foregoing shall be the only reduction in the royalties
due to Cerus under Section 5.1.  MedImmune acknowledges that the Cerus Materials
and Cerus Know-How provide substantial value to the development and
commercialization of Products under this Agreement and accordingly that the
royalties due under Section 5.1 shall not be reduced [***].

 

5.3                               Services.  The parties acknowledge that it is
possible that MedImmune may exploit the licenses granted to it under Section 3.1
by developing and commercializing tangible Products that are sold to end users,
and/or by providing Services, such as, but not limited to, the [***] and
administration thereof. MedImmune agrees to inform Cerus [***] of the types of
Products it intends to develop and commercialize.  If MedImmune’s development
and commercialization plans include the provision of Services, Net Sales of
Royalty Bearing Products that are Services [***] be calculated on the amount
[***] of Services and [***] used in the Service in the country where the Service
is provided.  If there are no [***] in such country then MedImmune shall make a
determination of the [***] in such country and the Net Sales of [***] shall be
based on such determination.  Cerus shall have the right to review such
determination and if the parties do not agree as to such determination, then
Cerus may have such amount determined by arbitration pursuant to Section 16.3.

 

5.4                               Record Keeping.  MedImmune shall keep, and
shall cause each of its Affiliates and Sublicensees to keep, full and accurate
books of account containing all particulars that may be necessary for the
purpose of calculating all royalties and other amounts payable to Cerus,
including without limitation, items included in the calculation of Net Sales. 
Such books of

 

18

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities and Exchange act of 1934, as
amended.

 

account, together with all necessary supporting data, shall be kept at the
relevant entity’s principal place of business, and for the [***] following the
end of the calendar year to which such books and data pertain, shall be open for
inspection by an independent certified accountant selected by Cerus and
reasonably acceptable to MedImmune upon reasonable notice during normal business
hours, at Cerus’ expense, for the sole purpose of verifying royalty statements
or other payments due under this Agreement, but in no event more than once in
each calendar year. All information and data offered shall be used only for the
purpose of verifying royalties and amounts due, and shall be treated as
MedImmune Confidential Information subject to the obligations of this
Agreement.  Disclosure by such accountant to Cerus shall be limited to the
information necessary to quantify any underpayment and to identify the cause
thereof, including without limitation the amount, if any, that any such
royalties or other amounts have been underpaid. In the event that for the period
inspected, MedImmune has underpaid royalties or other amounts due under this
Agreement by [***], then MedImmune shall pay the fees charged by such auditor to
Cerus for such inspection.

 

5.5                               Reporting by MedImmune on Royalties.  With
each [***] payment, MedImmune shall deliver to Cerus a full and accurate
accounting of the calculation of the royalties owing hereunder to include at
least the following information:

 

(a)                                  Quantity of each Royalty Bearing Product
sold or provided (by country) by MedImmune, its Affiliates and Sublicensees;

 

(b)                                  Net Sales for each Royalty Bearing Product
(by country), including a detailed reconciliation from the gross invoiced sales
price to Net Sales;

 

(c)                                  The calculation of the gross royalties
(before deductions), including detail of each Third Party royalty paid pursuant
to Section 5.2 hereof, for each Royalty Bearing Product (by country) and any
deductions, offsets and credits therefrom;

 

(d)                                  Total royalties payable to Cerus for each
Royalty Bearing Product (by country) and the total royalties payable to Cerus
for all Royalty Bearing Products (for all countries).

 

5.6                               Payments.  In each year the amount of royalty
due shall be calculated [***] (each being the last day of an “Accounting
Period”) and shall be paid [***] following each such date to a bank account
designated by Cerus.  Every such payment shall be supported by the accounting
prescribed in Section 5.5 and shall be made in United States currency.  Whenever
for the purpose of calculating royalties conversion from any foreign currency
shall be required, such conversion shall be at the average of the rate of
exchange (local currency per US$1) published in the Eastern Edition of The Wall
Street Journal under the caption “Currency Trading” for the last business day of
each month during the applicable Accounting Period.

 

5.7                               Tax Withholding.  Any tax imposed upon Cerus
required to be withheld by MedImmune under the laws of any foreign country for
the account of Cerus shall be promptly paid by MedImmune for and on behalf of
Cerus to the appropriate governmental authority, and

 

19

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities and Exchange act of 1934, as
amended.

 

MedImmune shall furnish Cerus with proof of payment of such tax.  Any such tax
actually paid on Cerus’ behalf shall be deducted from royalty payments due
Cerus. MedImmune shall reasonably assist Cerus in connection with the making of
any claim to a refund of any such tax payment .

 

5.8                               Single Royalty.  Only one royalty will be due
and payable for the manufacture, use and sale of Royalty Bearing Product,
irrespective of the number of Valid Patent Claims that cover the manufacture,
use and sale of Royalty Bearing Product.  Upon payment of a royalty under this
Agreement with respect to a unit of Royalty Bearing Product, no further royalty
will be due with respect to such unit of Royalty Bearing Product.

 

6.                                      COMMERCIAL MILESTONES.

 

6.1                               Commercial Milestone Payments.  MedImmune
shall pay to Cerus the following milestone payments upon the occurrence of the
following events with respect to Royalty Bearing Products:

 

First time that Net Sales upon which royalties are due exceed $[***] in a
calendar year  $[***]

 

First time that Net Sales upon which royalties are due exceed $[***] in a
calendar year  $[***]

 

[***] of the foregoing commercial milestone payments [***] the royalty payments
due to Cerus pursuant to Section 5.1 for the calendar year in which such
milestone payments become due.

 

6.2                               Payment.  The milestone payments due to Cerus
under Section 6.1 are due and payable [***] after the applicable milestone
occurs.  Each such milestone is paid only once.

 

7.                                      STOCK PURCHASE.

 

7.1                               Timing of Purchase.  Upon [***] for a Royalty
Bearing Product (the [***]), Cerus shall have the right, upon delivery of
written notice to MedImmune, to require MEDI Ventures to purchase, and in such
event MedImmune will cause MEDI Ventures to purchase, at Cerus’ option, common
stock of Cerus in accordance with the Stock Purchase Agreement attached hereto
as Appendix D, provided, however, that MEDI Ventures shall have no obligation to
purchase such stock if this Agreement is terminated prior to the [***] under
Article 15.

 

8.                                      CONFIDENTIALITY.

 

8.1                               Confidentiality Information; Obligations. 
Subject to Sections 8.2 through 8.6, during the term of this Agreement, it is
contemplated that each party will disclose to the other party confidential
information and materials which are either controlled by the party providing

 

20

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities and Exchange act of 1934, as
amended.

 

such information and materials or subject to an obligation on the providing
party to maintain in confidence (such materials and information is individually
and collectively “Confidential Information”). Each party shall have the right to
refuse to accept the other party’s Confidential Information and neither party
shall disclose to the other party any information that it is not permitted to
disclose to the other party by reason of such party’s obligations to a Third
Party.  Subject to Sections 8.2 through 8.6, each party agrees to retain the
other party’s Confidential Information in confidence, and to limit disclosure of
any such Confidential Information to its officers, directors, employees and
permitted assigns.  Each party agrees to use the other party’s Confidential
Information only pursuant to the rights and licenses granted under this
Agreement, and subject to Sections 8.2 through 8.6, not to disclose or provide
any such Confidential Information to any other person or entity without the
prior written consent of the party providing such Confidential Information. For
the avoidance of doubt, Cerus Patents (until legally required publication),
Cerus Materials and Cerus Know-How will be Confidential Information of Cerus.

 

8.2                               Exceptions.  The obligations of
confidentiality and non-use of Section 8.1 will not apply to:

 

(a)                                  Confidential Information generally known to
the public prior to its disclosure hereunder; or

 

(b)                                  Confidential Information that subsequently
becomes known to the public by some means other than a breach of this Agreement
by the receiving party;

 

(c)                                  Confidential Information that is
subsequently disclosed to the receiving party by a Third Party having a lawful
right to make such disclosure and who is not under an obligation of
confidentiality to the party that disclosed the Confidential Information to the
receiving party;

 

(d)                                  Confidential Information that is approved
for release by the parties;

 

(e)                                  Confidential Information that, as evidenced
by competent written proof, was already known or available to the receiving
party or its Affiliates, other than under an obligation of confidentiality or
non-use to the other party, at the time of disclosure to the receiving Party; or

 

(f)                                    Confidential Information that was
independently discovered or developed by the receiving party or its Affiliates,
as evidenced by their written records, without the use of, and by personnel who
had no access to, Confidential Information disclosed to it by the other party.

 

8.3                               Permitted Disclosure of Agreement.  Neither
party shall disclose any terms or conditions of this Agreement to any Third
Party that has not been disclosed to the public as permitted by Sections 8.3 or
8.4 without the prior consent of the other party; provided, however, that a
party may disclose the terms or conditions of this Agreement without consent:
(a) to its legal and financial advisors to the extent such disclosure is
reasonably necessary in connection with such party’s conduct of its ordinary and
customary business operations; (b) to a Third Party

 

21

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities and Exchange act of 1934, as
amended.

 

in connection with or a prospective (i) equity investment in such party, (ii)
merger, consolidation, change in control or similar transaction by such party,
(iii) transfer or sale of all or substantially all of the assets of such party
to which this Agreement relates, or (iv) granting of a sublicense under or
permitted assignment of this Agreement or (c) where required by applicable law,
rule or regulation, by rules of a securities exchange, or pursuant to an order
of a court or administrative agency; provided that with respect to
Sections 8.3(a) and (b) there is an obligation of confidentiality similar to
that of this Agreement and with respect to Section 8.3(c), reasonable steps are
taken to obtain confidential treatment thereof, if available.  Following the
execution of this Agreement, the parties will agree upon the substance of
information that may be used to describe the terms and conditions of this
transaction, and each party may disclose such information, as modified by mutual
written agreement of the parties, without the consent of the other party.

 

8.4                               Permitted Disclosure of Confidential
Information.  Each party may use and disclose Confidential Information of the
other party to the extent that such use and/or disclosure as the case may be is:

 

(a)                                  made in response to a valid order of a
court of competent jurisdiction or other governmental or regulatory body of
competent jurisdiction; provided, however, that such party will first have given
notice to such other party and given such other party a reasonable opportunity
(to the extent reasonably practicable) to quash such order and to obtain a
protective order requiring that the Confidential Information and documents that
are the subject of such order be held in confidence by such court or
governmental or regulatory body or, if disclosed, be used only for the purposes
for which the order was issued; and provided, further, that if a disclosure
order is not quashed or a protective order is not obtained, the Confidential
Information disclosed in response to such court or governmental order will be
limited to that information which is legally required to be disclosed in
response to such court or governmental order;

 

(b)                                  otherwise required by law, rule or
regulation; provided, however, that the disclosing party will provide such other
party with notice of such disclosure in advance thereof to the extent
practicable;

 

(c)                                  in exercising rights granted under this
Agreement, made by such party to the regulatory authorities as required in
connection with any filing of INDs, BLAs, marketing approval applications, or
similar applications or requests for regulatory approvals; provided, however,
that reasonable measures are taken to assure confidential treatment of such
information, if available;

 

(d)                                  made by such party, to a Third Party in
connection with exercising rights granted under this Agreement or to Affiliates,
existing or potential permitted Sublicensees, research partners, employees,
consultants, representatives or agents, each of whom prior to disclosure must be
bound by obligations of confidentiality and non-use at least equivalent in scope
to those set forth in this Article 8;

 

(e)                                  made by such party to existing or potential
acquirers or merger candidates; existing or potential pharmaceutical
collaborators (to the extent contemplated under this

 

22

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities and Exchange act of 1934, as
amended.

 

Agreement); investment bankers; existing or potential investors, venture capital
firms or other financial institutions or investors for purposes of obtaining
financing; each of whom prior to disclosure must be bound by obligations of
confidentiality and non-use at least equivalent in scope to those set forth in
this Article 8; or

 

(f)                                    made in a patent application or in
prosecuting a patent application filed in conformance with this Agreement.

 

(g)                                 used in exercising the rights and licenses
granted to a party under this Agreement provided, however, that any disclosure
pursuant to such use shall be as provided in Section 8.4 (c) or (d).

 

8.5                               Survival.  The parties’ obligations under
Sections 8.1 through 8.4 shall terminate [***] after the expiration or
termination of this Agreement in its entirety.

 

8.6                               Publicity.  The parties shall be entitled to
issue a press release relating to this Agreement or activities conducted
hereunder, as approved by both parties.  A party may issue any subsequent press
releases relating to this Agreement or activities conducted hereunder upon
written approval of the other party, such approval not to be unreasonably
withheld; provided, however, that no approval of the other party shall be
required if a subsequent press release solely discloses the information that a
milestone under this Agreement has been achieved or any information that has
previously been approved.  The parties intend to publish the results obtained in
the performance of the Research Plan, and shall reasonably cooperate to draft,
review and submit such publication promptly after significant results are
obtained under the Research Plan, subject to the other terms and conditions in
this Section 8.6.  Each party shall provide to the other party the opportunity
to review any proposed abstracts, manuscripts or summaries of presentations that
cover the parties’ activities under the Research Plan.  Each party shall
designate a person who shall be responsible for approving such publications. 
Such designated person shall respond in writing promptly and in no event later
than [***] after receipt of the proposed material with either approval of the
proposed material or a specific statement of concern, based upon either the need
to seek patent protection or to protect a party’s Confidential Information, or
concern regarding competitive disadvantage arising from the proposal.  In the
event of concern, the submitting party shall not submit such publication or to
make such presentation that contains such information until the other party is
given a reasonable period of time (not to exceed [***]) to seek patent
protection for any material in such publication or presentation that it believes
is patentable, or as necessary to resolve any other issues.  In no event shall a
party be permitted to publish the Confidential Information of the other party in
breach of a party’s confidentiality obligations under this Agreement.

 

9.                                      PATENTS.

 

9.1                               Prosecution of Cerus Patents.  At the cost and
expense of Cerus, Cerus shall file, prosecute and maintain Cerus Patents through
patent counsel selected by Cerus, and shall also control any interference,
opposition or related proceedings for Cerus Patents.  Cerus shall consult with
and keep MedImmune advised with respect thereto.

 

23

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities and Exchange act of 1934, as
amended.

 

9.2                               MedImmune Review and Comment.  With respect to
any Cerus Patents, each patent application, office action, response to office
action, request for terminal disclaimer, and request for reissue or
reexamination or extension of any patent issuing from such application shall be
provided to MedImmune sufficiently prior to the filing of such application,
response or request to allow for review and comment by MedImmune. Cerus agrees
to consider such comments and follow reasonable comments unless Cerus believes
that such comments are adverse to the interests of Cerus.

 

9.3                               Maintenance of Cerus Patents.  Cerus shall not
allow any Cerus Patents licensed to MedImmune to lapse (other than due to
expiration of the patent term) or be surrendered, or abandoned without the
written consent of MedImmune.

 

9.4                               Patents on MedImmune Developments.  At the
cost and expense of MedImmune, MedImmune shall file, prosecute and maintain all
Patent Rights on MedImmune Developments through patent counsel selected by
MedImmune, and shall also control any interference, opposition or related
proceedings for such Patent Rights.

 

9.5                               Disclosure of Patent Applications.  With
respect to any Patent Rights on MedImmune Developments, each patent application
filed shall be provided to Cerus [***] of filing such patent application.

 

9.6                               Maintenance of Patents on MedImmune
Developments.  MedImmune shall not allow any Patent Rights that are MedImmune
Developments licensed to Cerus to lapse (other than due to expiration of the
patent term) or be finally surrendered, or finally abandoned without providing
Cerus the opportunity to maintain such Patent Rights at the cost and expense of
Cerus.

 

9.7                               Patents on Jointly Owned Inventions. 
MedImmune shall file, prosecute and maintain all Patent Rights on jointly owned
Joint Inventions claiming inventions specifically related to the Product or
EphA2, and Cerus shall file, prosecute and maintain all Patent Rights on jointly
owned Joint Inventions claiming inventions that generally relate to the
manufacture, composition or use of [***], as well as all other Joint
Inventions.  The party responsible for such activities shall select and use for
such purpose patent counsel that is reasonably acceptable to the other party,
and shall also control any interference, opposition or related proceedings for
such Patent Rights.  The party responsible for such activities for such Patent
Rights shall consult with and keep the other party advised with respect
thereto.   With respect to any such Patent Rights, each patent application,
office action, response to office action, request for terminal disclaimer, and
request for reissue or reexamination or extension of any patent issuing from
such application shall be provided to the party not responsible for filing,
prosecuting and maintaining such Patent Rights sufficiently in advance of the
filing of such application, response or request to allow for review, comment and
approval by such party. The party responsible for activities with respect to
Patent Rights on jointly owned Joint Inventions hereunder shall not allow any
Patent Rights claiming such Joint Inventions to lapse (other than due to
expiration of the patent term) or be surrendered, or abandoned without the
written consent of the other party.  The parties shall [***] of all activities
conducted pursuant to this Section 9.7.  Subject to the exclusive license
granted to MedImmune under this Agreement, the exclusivity provisions under this
Agreement

 

24

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities and Exchange act of 1934, as
amended.

 

and the payments due to Cerus pursuant to this Agreement, each party shall have
the right to exploit, license and enforce Joint Patents without the consent of
and without accounting to the other party.

 

10.                               INFRINGEMENT.

 

10.1                        Infringement of Cerus Patents.  If any of the Cerus
Patents is infringed in the Licensed Territory in the Field by the manufacture,
use or sale of a vaccine product expressing EphA2 by an unlicensed Third Party,
MedImmune shall have the right and option, but not the obligation, to bring an
action to terminate such infringement, [***], and to join Cerus as a party
plaintiff if required.  In the absence of MedImmune’s joinder of Cerus as a
party plaintiff, Cerus shall, at its option, be permitted to join any such
action by MedImmune [***].  MedImmune shall promptly notify Cerus of any such
infringement and shall keep Cerus informed as to the prosecution of any action
for such infringement.  MedImmune shall have the sole right to control any such
action (including any action joined by Cerus) and the settlement and compromise
thereof provided that no settlement, consent judgment or other voluntary final
disposition of the suit that adversely affects Cerus or the Cerus Patents may be
entered into without the consent of Cerus, which consent shall not unreasonably
be withheld.  In the event that MedImmune chooses not to bring such action or
fails to bring such action [***] of first receiving notice or obtaining any
knowledge of any such infringement, Cerus shall have the right and option, but
not the obligation, to bring an action to terminate such infringement, [***],
and to join MedImmune as a party plaintiff if required.  Cerus shall keep
MedImmune informed as to the prosecution of any action for such infringement. 
Cerus shall have [***] any such action filed by Cerus (including any action
joined by MedImmune) and the settlement and compromise thereof, provided that no
settlement, consent judgment or other voluntary final disposition of the suit
that adversely affects MedImmune or Products may be entered into without the
consent of MedImmune, which consent shall not unreasonably be withheld. 
Notwithstanding anything in this Article 10, Cerus shall have [***] any action
against any person or entity related to the infringement by a Third Party of
Cerus Patents other than by reason of the manufacture, use or sale by a Third
Party of products competitive with Products.

 

10.2                        Recovery Allocation.  In the event that a party
undertakes the enforcement under Section 10.1 of any of the Cerus Patents, any
recovery of damages for any such suit shall be applied [***] of such party
regarding such suit and [***] of the other party regarding such suit, if such
other party has joined or been joined in such suit. The balance remaining from
any such recovery shall be divided between the parties as follows (i) [***] and
(ii) [***].

 

25

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities and Exchange act of 1934, as
amended.

 

10.3                        Cooperation.  In any infringement suit either party
may institute to enforce any of the Cerus Patents pursuant to this Agreement,
the other party hereto shall, at the request of the party initiating such suit,
reasonably cooperate and, to the extent reasonably possible, have its employees
testify when requested and make available relevant records, papers, information,
samples, specimens, and the like. [***].

 

10.4                        Infringement of Joint Patents.  If the parties
become aware of any alleged or threatened infringement of Joint Patents with
respect to [***] other than by reason of the manufacture, use or sale of a
product competitive with Products by an unlicensed Third Party, Cerus shall have
the primary right, but not the obligation, to take appropriate action against
any person or entity directly or contributorily infringing such patents and to
join MedImmune as a party plaintiff if required.  MedImmune shall cooperate
reasonably in any such effort, including if required to bring a legal action,
the furnishing of a power of attorney. In the absence of Cerus’ joinder of
MedImmune as a party plaintiff, MedImmune shall have the right to participate in
such action [***] with its own counsel.  If Cerus does not bring an action or
proceeding against such alleged or threatened infringer [***] of receiving
notice pursuant to this Section 10.4, then MedImmune shall have the right, but
not the obligation, to take appropriate action against any person or entity
directly or contributorily infringing such patents, and to join Cerus as a party
plaintiff if required.  Cerus shall cooperate reasonably in any such effort,
including if required to bring a legal action, the furnishing of a power of
attorney and shall have the right to participate in such action [***] with its
own counsel.  In the absence of MedImmune’s joinder of Cerus as a party
plaintiff, Cerus shall have the right to participate in such action at its own
expense with its own counsel.  In all other cases, the parties shall discuss who
shall initiate the action and in the absence of agreement, either or both
parties have the right to initiate the action.  In the event that a party shall
undertake the enforcement of any of such Joint Patents, any recovery of damages
for any such suit shall be applied [***] of such party regarding such suit and
[***] of the other party regarding such suit, if such other party has joined or
been joined in such suit. The balance remaining from [***].

 

10.5                        Third Party Actions.  Each party shall control the
defense of any infringement action brought against such a party by a Third
Party, and if such an action is brought against both parties, the parties shall
cooperate with each other in the defense thereof.

 

11.                               OWNERSHIP OF INVENTIONS AND MATERIALS.

 

11.1                        MedImmune Inventions.  Subject to Section 11.4, all
right, title and interest in and to any inventions made solely by employees or
contractors (not including Cerus) of MedImmune (“MedImmune Inventions”) shall
belong solely to MedImmune.

 

26

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities and Exchange act of 1934, as
amended.

 

11.2                        Cerus Inventions.  Subject to Section 11.4, all
right, title and interest in and to any inventions made solely by employees or
contractors of Cerus under this Agreement (“Cerus Inventions”) shall belong
solely to Cerus.

 

11.3                        Joint Inventions.  Subject to Section 11.4, all
right, title and interest in and to any inventions made by one or more employees
or contractors of MedImmune and one or more employees or contractors of Cerus
under this Agreement (“Joint Inventions”) shall belong jointly to MedImmune and
to Cerus, such that each party shall have an undivided interest therein. 
Subject to the licenses granted under this Agreement, and the payment
obligations under this Agreement, each party shall have the right to exploit and
grant rights to Joint Inventions and Joint Patent Rights without the consent or
approval of the other party and without accounting to the other party.

 

11.4                        Disclosure and Cooperation.  Each party agrees
promptly to disclose to the other party any MedImmune Invention that is a
MedImmune Development, Cerus Invention, or Joint Invention, as set forth above,
and to execute such documents and perform such other acts as the other party may
reasonably request to obtain, perfect and enforce such rights to such inventions
and the assignment thereof.  MedImmune and Cerus will obtain appropriate
assignments from its employees, contractors and Affiliates to effect the intent
of this Article 11.

 

11.5                        Ownership of Materials.  The physical embodiment of
Materials provided or generated pursuant to the parties’ activities under this
Agreement shall be as follows:  Cerus shall solely own all Materials produced or
generated solely by employees or contractors of Cerus pursuant to the Research
Plan.  MedImmune shall solely own all Materials produced or generated by
employees or contractors of MedImmune pursuant to the Agreement.  The parties
will jointly own all Materials produced or generated jointly by employees or
independent contractors of each party.  For clarity, the foregoing shall not be
construed to affect the parties’ rights in and to any inventions, Patent Rights
or intellectual property rights covering such Materials, which ownership is
addressed above in this Article 11.

 

12.                               REPRESENTATIONS, WARRANTIES AND COVENANTS.

 

12.1                        Mutual.  Each of Cerus and MedImmune warrants and
represents to the other that:

 

(a)                                  it has the corporate power and authority
and the legal right to enter into this Agreement and to perform its obligations
hereunder; (b) it has taken all necessary corporate action on its part to
authorize the execution and delivery of this Agreement and the performance of
its obligations hereunder; and (c) this Agreement has been duly executed and
delivered on its behalf, and constitutes a legal, valid, binding obligation,
enforceable against it in accordance with its terms.

 

12.2                        Cerus Representations.  Cerus represents and
warrants to and covenants with MedImmune that:

 

27

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities and Exchange act of 1934, as
amended.

 

(a)                                  it has not previously granted and, prior to
expiration or termination of this Agreement will not grant any rights in, the
Cerus Patents or Cerus Know-How or Cerus Materials that conflict with the rights
and licenses granted to MedImmune herein;

 

(b)                                  all of the Cerus Patents that exist as of
the Effective Date are listed in Appendix B, Cerus owns all right, title and
interest in and to the Cerus Patents of Appendix B except as otherwise indicated
on Appendix B; and Cerus has not received any written claim and has no knowledge
of a threatened claim from a Third Party, nor has any knowledge that any Third
Party intends to assert any claim asserting the invalidity, unenforceability or
misuse of the Cerus Patents;

 

(c)                                  to its knowledge, the conduct of the
parties’ activities under the Research Plan and otherwise under this Agreement
will not infringe the Patent Rights of any Third Party;

 

(d)                                  the use of the technology of Section 1.4(a)
and/or (b) in research, development, manufacture, use or sale of a Product would
not infringe a claim that is presently included in any of the excluded Patent
Rights of Appendix A or any claim that would reasonably be expected to be
granted in any of  such Patent Rights, and

 

(e)                                  the use of the technology of Section 1.4(a)
and/or (b) would not require the excluded Know-How and excluded Materials of
Appendix A to research, develop, make, use or sell a Product.

 

12.3                        Disclaimer. (a) EXCEPT AS OTHERWISE EXPRESSLY SET
FORTH IN SECTIONS 12.1 AND 12.2, NEITHER PARTY MAKES ANY REPRESENTATION OR
EXTENDS ANY WARRANTIES OF ANY KIND EITHER EXPRESS OR IMPLIED, INCLUDING BUT NOT
LIMITED TO WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT, OR VALIDITY OF ANY PATENT RIGHTS ISSUED OR PENDING.

 

(b)                                  IN NO EVENT SHALL EITHER PARTY OR THEIR
AFFILIATES BE LIABLE FOR SPECIAL, INDIRECT, INCIDENTAL, PUNITIVE, CONSEQUENTIAL
OR TREBLE DAMAGES, WHETHER BASED ON CONTRACT, TORT, OR ANY OTHER LEGAL THEORY;
PROVIDED, HOWEVER, THAT THIS LIMITATION SHALL NOT LIMIT THE INDEMNIFICATION
OBLIGATION OF SUCH PARTY UNDER THE PROVISIONS OF ARTICLE 13 FOR SUCH DAMAGES
CLAIMED BY A THIRD PARTY.

 

12.4                        Additional Covenants.

 

(a)                                  Cerus hereby covenants and agrees that: (i)
it will not consent to any amendment or modification or termination of any
agreement as to which MedImmune has received a sublicense pursuant to this
Agreement in any way that could adversely affect MedImmune without the written
permission of MedImmune; (ii) it will perform its contractual obligations as
necessary to keep any such agreement in full force and effect during the term
thereof; (iii) it will not assign any such agreement without the written consent
of MedImmune (which consent will not be unreasonably withheld), except that such
consent will not be required

 

28

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities and Exchange act of 1934, as
amended.

 

for assignment to an Affiliate or in connection with the transfer or sale of all
or substantially all of its business to which this Agreement relates, or in the
event of its merger, consolidation, change in control or similar transaction,
(x) provided that such assignment is subject to this Agreement and (y) such
assignment does not adversely affect any such agreement or MedImmune rights
thereunder; and (iv) it will promptly advise MedImmune of any notice of a breach
or intent to terminate any such agreement that is received, and to the extent
permitted under the such agreement, MedImmune will have the right but not the
obligation to cure any such breach.

 

(b)                                  Neither party, nor its Affiliates that are
involved in the development, manufacture or commercialization of Products,
shall, during the term of this Agreement and for a period of [***], recruit,
solicit or induce any employee of the other party to terminate his or her
employment with such other party, or entertain an offer to change employment
proposed by an employee of the other party.

 

13.                               INDEMNIFICATION.

 

13.1                        By MedImmune.  MedImmune agrees to indemnify and
hold harmless Cerus, its directors, officers, employees and agents (individually
and collectively, the “ Cerus Indemnitee”) from and against all losses,
liabilities, damages and expenses (including reasonable attorneys’ fees and
costs) incurred in connection with any claims, demands, actions or other
proceedings by any Third Party (individually and collectively, “Losses”) to the
extent arising from (a) the research, development, manufacture, use or sale of
Products by MedImmune, or any of its Affiliates or Sublicensees, (b) the use of
Products manufactured or sold by MedImmune or any of its Affiliates or
Sublicensees by any purchasers thereof, or (c) the use by MedImmune or any of
its Affiliates or Sublicensees of the Cerus Patents, Cerus Know-How or Cerus
Materials.

 

13.2                        By Cerus.  Cerus agrees to indemnify and hold
harmless MedImmune, its directors, officers, employees and agents (individually
and collectively, the “MedImmune Indemnitee”) from and against all Losses to the
extent arising from the practice by Cerus or any use of its Affiliates or
sublicensees of the licenses granted to Cerus pursuant to Section 3.3.

 

13.3                        Defined Terms.  Either of the MedImmune Indemnitee
or the Cerus Indemnitee shall be an “Indemnitee” for the purpose of this
Article 13, and the party that is obligated to indemnify the Indemnitee under
Section 13.1 or 13.2 shall be the “Indemnifying Party”.

 

13.4                        Defense.  If any such claims or actions are made,
the Indemnitee shall be defended [***] by counsel selected by Indemnifying Party
and reasonably acceptable to the Indemnitee, provided that the Indemnitee may,
[***], also be represented by counsel of its own choosing.   The Indemnifying
Party shall have the sole right to control the defense of any such claim or
action, subject to the terms of this Article 13.

 

13.5                        Limitation.  The Indemnifying Party’s
indemnification under Section 13.1 or 13.2 shall not apply to any Losses
determined by final judgment to be attributable to the gross negligence or
intentional misconduct or unlawful act of any Indemnitee.

 

29

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities and Exchange act of 1934, as
amended.

 

13.6                        Settlement.  The Indemnifying Party may settle any
such claim, demand, action or other proceeding or otherwise consent to an
adverse judgment (i) with prior written notice to the Indemnitee but without the
consent of the Indemnitee where the only liability to the Indemnitee is the
payment of money and the Indemnifying Party makes such payment (ii) otherwise
only with the prior written consent of the Indemnitee not to be unreasonably
withheld in all other cases.

 

13.7                        Notice.  The Indemnitee shall notify the
Indemnifying Party promptly of any claim, demand, action or other proceeding
under Section 13.1 or 13.2 and shall reasonably cooperate with all reasonable
requests of the Indemnifying Party with respect thereto.

 

13.8                        Permission by Indemnifying Party.  The Indemnitee
may not settle any such claim, demand, action or other proceeding or otherwise
consent to an adverse judgment in any such action or other proceeding or make
any admission as to liability or fault without the express written permission of
the Indemnifying Party, which shall not be unreasonably withheld.

 

14.                               ASSIGNMENT; SUCCESSORS.

 

14.1                        Assignment.  (a) This Agreement shall not be
assigned or otherwise transferred (in whole or in part, whether voluntarily, by
operation of law or otherwise) by either of the parties without the prior
written consent of the other party (which consent shall not be unreasonably
withheld); provided, however, that either party may, without such consent,
assign this Agreement and its rights and obligations hereunder to an Affiliate
or in connection with a merger, consolidation or sale of all or substantially
all of its business to which this Agreement relates.  Any permitted assignee
shall assume all obligations of its assignor under this Agreement.  Any
purported assignment or transfer in violation of this Section 14.1 shall be
void.  MedImmune will not assign MedImmune Developments without the assignee’s
written agreement to Cerus that the MedImmune Developments are subject to the
licenses under this Agreement, and Cerus will not assign Cerus Patents, Cerus
Know-How or Cerus Materials without the assignee’s written agreement to
MedImmune that the Cerus Patents, Cerus Know-How and Cerus Materials are subject
to the licenses under this Agreement.

 

14.2                        Successors.  Subject to the limitations on
assignment herein, this Agreement shall be binding upon and inure to the benefit
of said successors in interest and assigns of MedImmune and Cerus.

 

15.                               TERM AND TERMINATION.

 

15.1                        Term.  Except as otherwise specifically provided
herein and unless sooner terminated pursuant to Sections 15.2, 15.3 or 15.4 of
this Agreement, this Agreement and the licenses and rights granted thereunder
shall remain in full force and effect until the earlier of (i) fifty (50) years
or (ii) MedImmune has no further royalty obligation hereunder, at which time
MedImmune shall have a fully paid-up, non-cancelable, nonexclusive license under
the Cerus Know-How and Cerus Materials to make, have made, use, import, export,
sell and offer to sell Products.

 

30

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities and Exchange act of 1934, as
amended.

 

15.2                        Termination by MedImmune.  MedImmune shall have the
right to terminate this Agreement in the entirety or with respect to one or more
countries, for any reason other than material breach by Cerus, upon (i) [***]
prior written notice to Cerus, if such termination notice is provided to Cerus
during the Research Term, or (ii) upon [***] prior written notice to Cerus, if
such termination notice is provided to Cerus after the Research Term terminates
(such notice, the “MedImmune Termination Notice”).  Upon any termination of this
Agreement with respect to one or more countries (and not in its entirety), the
Licensed Territory shall thereafter exclude the relevant countries.

 

15.3                        Termination for Material Breach.

 

(a)                                  In addition to the termination rights under
Section 3.4, in the event that MedImmune fails to make a payment under this
Agreement when due or materially breaches its obligations under Section 3.5,
3.7, 5.3, 5.4, 5.5, 5.6, 5.7, 9.5, 11.5, 14.1 or Articles 8 or 13 Cerus shall
provide MedImmune with written notice of such breach and if such breach is not
cured within either thirty (30) days after such written notice in the case of
payment default, or ninety (90) days in the event of any other breach, then
Cerus may terminate this Agreement by written notice to MedImmune.  If Cerus
breaches its obligations under Sections 2.10, 3.7, 3.9, 11.5, 14.1 or Articles 8
or 13, then MedImmune may terminate this Agreement by written notice to Cerus,
in each case as set forth in this Section 15.3(a) with respect to termination by
Cerus.

 

(b)                                  With respect to any material breach as to
which a party has the right to terminate this Agreement, the Agreement may be
terminated therefor, only if such party provides the breaching party with
written notice thereof within ninety (90) days after such party first becomes
aware of such breach.

 

(c)                                  Notwithstanding the foregoing, if Cerus
terminates this Agreement pursuant to Section 3.4(e) only with respect to Europe
or Japan, then MedImmune’s licenses in Europe or Japan shall terminate and the
Licensed Territory shall thereafter exclude Europe or Japan as the case may be.

 

(d)                                  In the event that MedImmune makes a payment
under this Agreement to avoid termination by Cerus pursuant to this
Section 15.3, despite MedImmune’s good faith dispute as to whether such payment
is due to Cerus, then MedImmune shall have the right within its sole discretion
to institute proceedings pursuant to Section 16.3 to determine whether such
payment was actually due to Cerus pursuant to this Agreement.

 

15.4                        Termination for Insolvency.  If voluntary or
involuntary proceedings by or against a party are instituted in bankruptcy under
any insolvency law, or a receiver or custodian is appointed for such party, or
proceedings are instituted by or against such party, in each of the foregoing
cases only if it is for dissolution of such party, which proceedings, if
involuntary, shall not have been dismissed within sixty (60) days after the date
of filing, then this Agreement may be terminated by the other party.

 

15.5                        Sale of Inventory.  Upon any termination of this
Agreement in its entirety, except a termination by Cerus under Section 15.3 or
15.4, MedImmune, at its option, shall be entitled to

 

31

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities and Exchange act of 1934, as
amended.

 

sell any completed inventory of Product which remains on hand as of the date of
the termination during the [***] after such termination, so long as MedImmune
pays to Cerus the royalties applicable to said subsequent sales in accordance
with the terms and conditions as set forth in this Agreement.

 

15.6                        Licenses.  The license(s) granted to MedImmune in
this Agreement shall terminate upon any termination or expiration of this
Agreement.  In the event that this Agreement is terminated, Cerus agrees to
grant to a Sublicensee designated by MedImmune (other than an Affiliate of
MedImmune) a direct license to such Sublicensee under the terms and conditions
of this Agreement, which license shall be of the same scope sublicensed to such
Sublicensee, substituting the name of such Sublicensee for MedImmune, provided
that such Sublicensee (i) agrees to be bound to Cerus under the terms and
conditions of this Agreement; (ii) the Sublicensee is not in breach of its
sublicense agreement with MedImmune; and (iii) the Sublicensee pays to Cerus any
amount due and owing under this Agreement at the time of termination that has
not been paid by MedImmune.  At the request of MedImmune, Cerus agrees to
acknowledge to a Sublicensee in writing Cerus’ obligations under this
Section 15.6.  The direct license that survives termination of this Agreement
pursuant to Section 15.6 shall be a direct license with only one Sublicensee.

 

15.7                        Right of Offset.  If MedImmune reasonably believes
that Cerus is in breach of its obligations to make payments to Third Parties
pursuant to Articles 9 or 10, then MedImmune may make the relevant payment on
Cerus’ behalf and offset any such payments made to Third Parties against amounts
due to Cerus pursuant to this Agreement; provided that MedImmune shall provide
to Cerus at least ten (10) days’ advance notice before making any such payment
and shall confer with Cerus before making such payment to determine whether
there is a good faith dispute as to whether such payment is in fact due to such
Third Party.

 

15.8                        Return of Materials; Cessation of Product Sales. 
Upon any termination of this Agreement, MedImmune shall promptly return to Cerus
any Cerus Materials and documents containing or embodying Cerus Know-How.

 

15.9                        Survival.  The provisions of Articles 1, 11, 13 (as
to events occurring during the term of the Agreement), 14 and 16 and Sections
3.1(b), 3.3 (except subsection (iii)), 3.5, 3.7, 3.8, 3.9 (to the extent
provided therein), 3.10, 4.3, 5.4, 5.5, 5.6, 5.7, 6.2, 8.1 through 8.5 (as
provided therein), 9.4, 9.5, 9.6, 9.7, 10.4, 12.6(b), 15.1, 15.2, 15.3, 15.5,
15.6, and 15.8 through 15.10 shall survive any expiration or termination of this
Agreement.

 

15.10                 Accrued Rights and Obligations.  Termination or expiration
of this Agreement for any reason shall not (a) release either party from any
liability which, at the time of such termination or expiration, has already
accrued or which is attributable to a period prior to such termination or
expiration or (b) preclude either party from pursuing any rights and remedies it
may have hereunder or at law or in equity with respect to any breach of, or
default under, this Agreement.  The parties understand and agree that monetary
damages may not be a sufficient remedy for any breach of this Agreement and that
the non-breaching Party may be entitled to injunctive relief as a partial remedy
for any such breach.

 

32

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities and Exchange act of 1934, as
amended.

 

16.                               GENERAL PROVISIONS.

 

16.1                        Force Majeure.  No failure or omission by the
parties hereto in the performance of any obligation of this Agreement (other
than an obligation for the payment of money) shall be a breach of this
Agreement, nor shall it create any liability, if the same shall arise from any
cause or causes beyond the reasonable control of the affected party, including,
but not limited to, the following, which for purposes of this Agreement shall be
regarded as beyond the control of the party in question: acts of God; acts or
omissions of any government; any rules, regulations, or orders issued by any
governmental authority or by any officer, department, agency or instrumentality
thereof; fire; storm; flood; earthquake; accident; war; rebellion; insurrection;
riot; invasion; strikes; and lockouts or the like; provided that the party so
affected shall use its commercially reasonable efforts to avoid or remove such
causes of nonperformance and shall continue performance hereunder with the
utmost dispatch whenever such causes are removed.

 

16.2                        Relationship.  The relationship between Cerus and
MedImmune is that of independent contractors.  Cerus and MedImmune are not joint
venturers, partners, principal and agent, master and servant, employer or
employee, and have no relationship other than as independent contracting
parties.  Cerus shall have no power to bind or obligate MedImmune in any
manner.  Likewise, MedImmune shall have no power to bind or obligate Cerus in
any manner.

 

16.3                        Arbitration.  Any matter or disagreement under this
Agreement shall be finally resolved by binding arbitration.  Whenever a party
decides to institute arbitration proceedings, it shall give written notice to
that effect to the other.  Either party may, notwithstanding this Agreement,
seek from any judicial authority pre-award interim, provisional or conservatory
relief that may be necessary to protect the rights of that party pending the
arbitrator’s determination of the merits of the controversy.  Discovery in any
arbitration proceeding under this Section 16.3 shall be permitted as set forth
in the Federal Rules of Civil Procedure with respect to the performance by the
parties of their obligations under this Agreement and such other matters as the
arbitrator may determine (it being the intent of the parties that full discovery
occur with respect to the salient facts).  The parties shall apply the Rules of
Federal Evidence to the hearing.  Any such arbitration shall be conducted under
the Comprehensive Rules for Commercial, Real Estate and Construction Cases of
the Judicial Arbitration & Mediation Services by a single arbitrator chosen by
mutual consent of the parties.  Should the parties fail to agree on the
selection of an arbitrator, they shall each appoint one arbitrator and the two
arbitrators shall agree upon a neutral third arbitrator to serve as the sole
arbitrator.  Any such arbitration shall be held in Washington D.C., if requested
by Cerus, or in San Francisco, California, if requested by MedImmune.  The
arbitrator shall render his or her decision [***] of the completion of the
arbitration.  The arbitrator shall have the authority to allocate between the
parties the costs of arbitration in such equitable manner as he or she
determines.  Judgment upon the award so rendered may be entered in any court
having jurisdiction or application may be made to such court for judicial
acceptance of any award and an order of enforcement, as the case may be. In no
event shall a demand for arbitration be made after the date when institution of
a legal or equitable proceeding based upon such claim, dispute or other matter
in question would be barred by the applicable statute of limitations or the

 

33

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities and Exchange act of 1934, as
amended.

 

provisions of this Agreement.  The parties hereby waive their right to a jury
trial in connection with any matter submitted for resolution by arbitration
hereunder, except as provided in the last sentence hereof.  Notwithstanding the
foregoing, disputes regarding the validity, inventorship, scope or
enforceability of patents shall be submitted to a court of competent
jurisdiction in the country where such patent has issued or such patent
application is filed.  In any decision, the arbitrator shall not have the
authority to change the terms or conditions of this Agreement or the rights or
obligations of a party hereunder.

 

16.4                        Entire Agreement.  This Agreement sets forth the
entire agreement and understanding between the parties as to the subject matter
thereof and supersedes all prior agreements in this respect, provided that the
Materials Transfer Agreement between the parties dated November 13, 2002 (as
amended) shall continue in full force and effect with respect to the activities
conducted thereunder prior to the Effective Date, and the Mutual Confidentiality
Agreement between the parties dated September 24, 2002 shall continue in effect
with respect to the information exchanged prior to the Effective Date, except to
the extent MedImmune is permitted to continue to use relevant materials and
information covered by such agreements under this Agreement.  There shall be no
amendments or modifications to this Agreement, except by a written document,
which is signed by both parties.

 

16.5                        Governing Law.  This Agreement shall be construed
and enforced in accordance with the laws of the State of Delaware without regard
to the conflicts of law principles thereof.

 

16.6                        Headings.  The headings in this Agreement have been
inserted for the convenience of reference only and are not intended to limit or
expand on the meaning of the language contained in the particular article or
section.

 

16.7                        Waiver.  Any delay in enforcing a party’s rights
under this Agreement or any waiver as to a particular default or other matter
shall not constitute a waiver of a party’s right to the future enforcement of
its rights under this Agreement, excepting only as to an expressed written and
signed waiver as to a particular matter for a particular period of time.

 

16.8                        Notices.  Any notices given pursuant to this
Agreement shall be in writing, delivered by any means, addressed to the other
party at its address indicated below, or to such other address as the addressee
shall have last furnished in writing to the addresser and (except as otherwise
provided in this Agreement) shall be effective upon receipt by the addressee.

 

To MedImmune:

MedImmune, Inc.

One MedImmune Way

Gaithersburg, MD  20878

Attention:  V.P. General Counsel, Legal Affairs

 

34

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities and Exchange act of 1934, as
amended.

 

To Cerus:

Cerus Corporation

2411 Stanwell Drive

Concord, CA 94520

Attention:  Vice President, Legal Affairs

 

Copy to:

Cooley Godward LLP

5 Palo Alto Square

Palo Alto, CA 94306

Attn:  Robert Jones, Esq.

 

16.9                        Counterparts.  This Agreement may be executed in two
counterparts, each of which shall be deemed an original agreement.

 

16.10                 Plural and Singular; Masculine and Feminine.  Except where
the context otherwise requires, wherever used, the singular will include the
plural, the plural the singular, the use of any gender will be applicable to all
genders.  The captions of this Agreement are for convenience of reference only
and in no way define, describe, extend or limit the scope or intent of this
Agreement or the intent of any provision contained in this Agreement.  The term
“including” as used herein means including, without limiting the generality of
any description preceding such term.  References to “Section” or “Sections” are
references to the numbered sections of this Agreement, unless expressly stated
otherwise.

 

16.11                 Dollars.  All dollars are United States Dollars.

 

16.12                 Section 365(n) of the Bankruptcy Code.  All rights and
licenses granted under or pursuant to any section of this Agreement are, and
shall otherwise be deemed to be, for purposes of Section 365(n) of the U.S.
Bankruptcy Code, licenses of rights to “intellectual property” as defined under
Section 101(35A) of the U.S. Bankruptcy Code.  The parties shall retain and may
fully exercise all of their respective rights and elections under the U.S.
Bankruptcy Code.  The Parties agree that MedImmune or Cerus, as applicable, as a
licensee of such rights under this Agreement, shall retain and may fully
exercise all of its rights and elections under the U.S. Bankruptcy Code, and
that upon commencement of a bankruptcy proceeding by or against a party under
the U.S. Bankruptcy Code, the other party shall be entitled to a complete
duplicate of or complete access to any such licensed intellectual property and
all embodiments of such licensed intellectual property.

 

35

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities and Exchange act of 1934, as
amended.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date set
forth above.

 

CERUS CORPORATION

MEDIMMUNE, INC.

 

 

By:

/s/ David N. Cook

 

By:

/s/ Edward T. Mathers

 

 

 

 

 

 

 

Name:

David N. Cook

 

Name:

Edward T. Mathers

 

 

 

 

 

 

 

Title:

VP, Research and Development

 

Title:

VP, Corporate Development

 

 

APPENDIX A

 

Excluded Know-How

APPENDIX B

 

Current Cerus Patents

APPENDIX C

 

{Omitted}

APPENDIX D

 

Common Stock Purchase Agreement

APPENDIX E

 

Research Plan

APPENDIX F

 

Excluded Sublicensees

APPENDIX G

 

Cerus Materials

 

36

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities and Exchange act of 1934, as
amended.

 

APPENDIX A

 

Excluded Know-How, Materials And Patents

 

[***]

 

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities and Exchange act of 1934, as
amended.

 

APPENDIX B

 

CERUS PATENT RIGHTS

 

CERUS
REF. NO.

 

COUNTRY OR
TYPE

 

TITLE

 

APPLICATION NO.

 

FILING
DATE

[***]

 

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

Cerus Corporation/MedImmune Ventures, Inc. Common Stock Purchase Agreement

 

1

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities and Exchange act of 1934, as
amended.

 

APPENDIX C                                                                    
{Purposely omitted}

 

Cerus Corporation/MedImmune Ventures, Inc. Common Stock Purchase Agreement

 

1

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities and Exchange act of 1934, as
amended.

 

APPENDIX D                                                                    
Common Stock Purchase Agreement

 

CERUS CORPORATION

 

COMMON STOCK PURCHASE AGREEMENT

 

This COMMON STOCK PURCHASE AGREEMENT (the “Agreement”) is entered into as of
April 20, 2004, by and between CERUS CORPORATION, a Delaware corporation
(“Cerus”), and MEDIMMUNE VENTURES, INC., a Delaware corporation (“MEDI
Ventures”).

 

RECITALS

 

WHEREAS, on the date hereof Cerus and medimmune, inc., a Delaware corporation
and parent corporation of MEDI Ventures (“medimmune”), are entering into that
certain Collaboration and License Agreement (the “License Agreement”) pursuant
to which MedImmune will collaborate with and obtain from Cerus an exclusive
worldwide right and license to the EphA2 Vaccine Product (as defined in the
License Agreement); and

 

WHEREAS, as referenced in Article 7 of the license Agreement, MedImmune has
agreed to cause MEDI Ventures to enter into and perform this agreement pursuant
to which Cerus will have the option to cause MEDI Ventures to purchase shares of
common stock, $.001 par value per share, of the Company (“Common Stock”) on the
terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises hereinafter set forth, the parties hereto agree as follows:

 

1.                                      AGREEMENT TO SELL AND PURCHASE.

 

1.1                               Sale and Purchase Of Common Stock.  [***]  (as
defined in the License Agreement”) (the [***]) and subject to the terms and
conditions of the License Agreement and the satisfaction or waiver of the
conditions set forth in Section 7 below, Cerus shall have the option to elect,
in its sole discretion, to issue and sell to MEDI Ventures, and upon such
election by Cerus, MEDI Ventures shall purchase from Cerus, as further described
in Section 2, that number of shares of Common Stock (the “Shares”), rounded to
the nearest whole number, equal to (a) [***] divided by the purchase price per
share, which shall be equal to the product of (b) (i) the average of the closing
sales prices of the Common Stock on the Nasdaq National Market of the Nasdaq
Stock Market (the “Nasdaq Stock Market”) as reported by the Nasdaq Stock Market 
for the thirty (30) trading days ending on and including the last full trading
day immediately preceding the [***] and (ii) [***]  Cerus shall notify MEDI
Ventures of its election no later than the [***] following the [***], which
notice shall be sent in accordance with the provisions of Section 8.9 (the
“Notice”).

 

Cerus Corporation/MedImmune Ventures, Inc. Common Stock Purchase Agreement

 

2

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities and Exchange act of 1934, as
amended.

 

1.2                               Authorization Of Shares.  Cerus has authorized
the sale and issuance to MEDI Ventures of the Shares and, prior to the Closing
Date (as defined in section 2), shall authorize a sufficient number of Shares to
cover the sale and issuance of the Shares to be purchased hereunder.

 

2.                                      CLOSING, DELIVERY AND PAYMENT.

 

Subject to the terms and conditions hereof, the closing of the sale and purchase
of the shares under this agreement (the “Closing”) shall take place at the
offices of cooley Godward LLP, One Maritime Plaza, 20th Floor, San Francisco,
California 94111, on the day that is five (5) trading days after the Notice is
given (the “Closing Date”).   At the Closing, subject to the terms and
conditions hereof, Cerus will instruct the transfer agent to deliver to MEDI
Ventures a certificate, registered in the name of MEDI Ventures, representing
the Shares against payment by or on behalf of MEDI Ventures of the purchase
price therefor by cash, wire transfer, or by such other means as shall be
mutually agreeable to MEDI Ventures and Cerus.

 

3.                                      REPRESENTATIONS AND WARRANTIES OF CERUS.

 

Cerus hereby represents and warrants to Medi Ventures as follows:

 

3.1                               Organization, Good Standing And
Qualification.  Cerus is a corporation duly incorporated, validly existing and
in good standing under the laws of the State of Delaware.  Cerus has full power
and authority to own and operate its properties and assets, and to carry on its
business as presently conducted and as proposed to be conducted.  As of the date
of this Agreement, Cerus is duly qualified, is authorized to do business and is
in good standing as a foreign corporation in all jurisdictions in which the
nature of its activities and of its properties (both owned and leased) makes
such qualification necessary, except for those jurisdictions, in the aggregate,
in which failure to do so would not have a material adverse effect on Cerus or
its business.

 

3.2                               Authorization; Binding Obligations.  All
corporate action on the part of Cerus, its officers, directors and stockholders
necessary for the authorization, execution and delivery of this Agreement, for
the sale and issuance of the Shares pursuant hereto and for the performance of
Cerus’s obligations hereunder, has been taken.  This Agreement, when executed
and delivered by the parties hereto, will be a legal, valid and binding
obligation of Cerus enforceable in accordance with its terms, except as limited
by (a) applicable bankruptcy, insolvency, reorganization, moratorium or other
laws of general application affecting enforcement of creditors’ rights and
(b) general principles of equity that restrict the availability of equitable
remedies.  The sale of the shares is not and will not be subject to any
preemptive rights or rights of first refusal that have not been properly waived
or complied with.  When issued in compliance with the provisions of this
Agreement and the certificate of incorporation of Cerus, the Shares will be
validly issued, fully paid and nonassessable, and will be free of any liens or
encumbrances; provided, however, that the Shares may be subject to restrictions
on transfer under state and/or federal securities laws as set forth herein or as
otherwise required by such laws at the time a transfer is proposed.

 

3

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities and Exchange act of 1934, as
amended.

 

3.3                               Capitalization.  As of the date hereof, the
authorized capital stock of Cerus consists of (a) 50,000,000 (Fifty Million)
shares of Common Stock, of which, as of April 16, 2004, 22,104,766 (Twenty Two
Million, One Hundred Four Thousand, Seven Hundred Sixty Six) shares are issued
and outstanding; (b) 5,000,000 (Five Million) shares of preferred stock, $.001
par value per share (the “Preferred Stock”), 5,000 (five thousand) shares of
which are designated as Series A Preferred Stock, none of which are issued and
outstanding, and 3,327 (Three Thousand, Three Hundred Twenty Seven) shares of
which are designated as Series B Preferred Stock, all of which are issued and
outstanding, and 250,000 (Two Hundred Fifty Thousand) shares of which are
designated as Series C, none of which are issued. All of the issued and
outstanding shares of Common Stock and Preferred Stock have been duly authorized
and are validly issued, fully paid and nonassessable.  No shares of capital
stock of Cerus are entitled to preemptive rights.  As of the date hereof, except
(i) as otherwise contemplated by Section 1 of this Agreement, (ii) for rights,
warrants, options and securities described in the SEC Documents (as hereinafter
defined) and (iii) for options granted under Cerus’ option plans, there are no
outstanding subscription rights, options, warrants, convertible or exchangeable
securities or other rights of any character whatsoever relating to issued or
unissued capital stock of Cerus, or any commitments of any character whatsoever
relating to issued or unissued capital stock of Cerus or pursuant to which Cerus
is or may become bound to issue or grant additional shares of its capital stock
or related subscription rights, options, warrants, convertible or exchangeable
securities or other rights, or to grant preemptive rights.

 

3.4                               Compliance With Other Instruments.  The
execution, delivery and performance of and compliance with this agreement and
the sale of the Shares pursuant hereto will not result in (a) any violation, or
be in conflict with or constitute a default under any term, of the certificate
of incorporation or bylaws of Cerus, (b) any material violation or default of
any mortgage, indenture, contract, agreement, instrument, judgment, decree,
order or any statute, rule or regulation applicable to Cerus or (c) the creation
of any mortgage, pledge, lien, encumbrance or charge upon any of the properties
or assets of Cerus.

 

3.5                               Securities Exemption.  Assuming the accuracy
of the representations and warranties of MEDI Ventures contained in Section 4.3
hereof, the offer, sale and issuance of the Shares will be exempt from the
registration requirements of the Securities Act, and will have been registered
or qualified (or are exempt from registration and qualification) under the
registration, permit or qualification requirements of all applicable state
securities laws.  Neither Cerus nor any affiliate (as defined in Rule 501(b) of
Regulation D of the Securities Act) or any agent acting on behalf of Cerus or
any such affiliate has directly, or through any agent, sold, offered for sale or
solicited offers to buy or otherwise negotiated in respect of, any security (as
defined in the Securities Act) that is or will be integrated with the sale of
the shares in a manner that might reasonably be expected to subject the
offering, issuance or sale of the shares to the registration requirements of
Section 5 of the Securities Act.

 

3.6                               Valid Issuance of Shares.  The Shares will be
duly and validly authorized and issued, fully paid and nonassessable when
issued, sold and delivered in accordance with the terms hereof for the
consideration expressed herein.

 

4

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities and Exchange act of 1934, as
amended.

 

3.7                               Litigation, Etc.  There is no action, suit,
proceeding nor, to the best of Cerus’ knowledge, any investigation pending or
currently threatened against Cerus, that questions or challenges the validity
of, or seeks to prevent the transactions contemplated by, this Agreement or the
right of Cerus to enter into such agreements.

 

3.8                               Governmental Consents.  No consent, approval,
order or authorization of, or registration, qualification, designation,
declaration or filing with, any federal, state, local or provincial governmental
authority on the part of Cerus is required in connection with the consummation
of the transactions contemplated by this Agreement, except for notices required
or permitted to be filed with certain state and federal securities commissions,
which notices will be filed by Cerus on a timely basis.

 

3.9                               Compliance with Laws.  Except as disclosed in
the SEC Documents, as of the date of this Agreement, Cerus, to the best of its
knowledge, is in compliance in all material respects with all applicable laws
and Cerus possesses all material licenses, franchise permits, consents,
registrations, certificates, and other governmental or regulatory permits,
authorizations or approvals required for the operation of the business as
presently conducted and for the ownership, lease or operation of Cerus’
properties as presently conducted (collectively, “Permits”), except for any
Permits where the failure to possess the same would not reasonably be expected
to have a material adverse effect on the properties, business, operations,
results of operations, earnings, assets, liabilities or condition (financial or
otherwise) of Cerus taken as a whole (“Material Adverse Effect”).  As of the
date of this Agreement, Cerus possesses all of the required Permits, the Permits
are valid and in full force and effect, and Cerus has duly performed and is in
compliance in all material respects with all of its obligations under such
Permits, except where noncompliance would not have a Material Adverse Effect.

 

3.10                        Listing of Shares.  Cerus shall use its commercially
reasonable efforts to comply with the requirements of the National Association
of Securities Dealers with respect to the issuance of the Shares and the listing
thereof on the Nasdaq Stock Market.

 

3.11                        No Manipulation of Common Stock.  Cerus has not
taken and will not, in violation of applicable laws, take any action designed to
or that might reasonably be expected to cause or result in manipulation of the
price of Common Stock to facilitate the sale or resale of the Shares.

 

3.12                        Contracts.  The contracts described in the SEC
Documents or incorporated by reference therein that are material to Cerus on the
date hereof are in full force and effect on the date hereof, and as of the date
of this Agreement, Cerus, to the best of its knowledge, is not in breach of or
default under any of such contracts which would have a Material Adverse Effect.
The preceding sentence is subject to the qualification that Cerus has previously
disclosed that Baxter Capital Corporation has declared an event of default under
a Loan and Security Agreement, dated November 15, 2002, and Cerus represents and
warrants solely that, as of the date of this Agreement, it is contesting such
claim.

 

3.13                        Properties.  As of the date of this Agreement, Cerus
has good and marketable title to all the properties and assets reflected as
owned by Cerus in the financial statements

 

5

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities and Exchange act of 1934, as
amended.

 

included in or incorporated by reference into the SEC Documents, subject to no
lien, mortgage, pledge, charge or encumbrance of any kind except (a) those, if
any, reflected in such financial statements or SEC documents, (b) those of the
United States Government to exercise rights with respect to inventions made with
government support, or (c) those which are not material in amount and do not
materially adversely affect the use of such property by Cerus.  As of the date
of this Agreement, Cerus holds its leased properties under valid and binding
leases, with such exceptions as are not materially significant in relation to
its business.

 

3.14                        Taxes.  As of the date of this Agreement, Cerus has
filed all necessary federal, state and foreign income and franchise tax returns
and has paid or accrued all taxes shown as due thereon, and Cerus has no
knowledge of a tax deficiency which has been or might be asserted or threatened
against it which would have a Material Adverse Effect.

 

3.15                        Transfer Taxes.  On the Closing Date, all stock
transfer or other taxes (other than income taxes) that are required to be paid
in connection with the sale and transfer of the Shares to be sold to MEDI
Ventures hereunder will be, or will have been, fully paid or provided for by
Cerus and all laws imposing such taxes will be or will have been fully complied
with.

 

4.                                      REPRESENTATIONS AND WARRANTIES OF MEDI
VENTURES.

 

MEDI Ventures hereby represents and warrants to Cerus as follows (which
representations and warranties do not lessen or obviate the representations and
warranties of Cerus set forth in this Agreement):

 

4.1                               Requisite Power And Authority.  MEDI ventures
has all necessary power and authority under all applicable provisions of law to
execute and deliver this Agreement and to carry out the provisions of this
Agreement.  All action on the part of MEDI Ventures required for the lawful
execution and delivery of this Agreement has been taken.  This Agreement, when
executed and delivered, will be a valid and binding obligation of MEDI Ventures,
enforceable in accordance with its terms, except as limited by (a) applicable
bankruptcy, insolvency, reorganization, moratorium or other laws of general
application affecting enforcement of creditors’ rights, and (b) general
principles of equity that restrict the availability of equitable remedies.

 

4.2                               Consents.  All consents, approvals, orders,
authorizations, registrations, qualifications, designations, declarations or
filings with any governmental or banking authority on the part of MEDI Ventures
required in connection with the consummation of the transactions contemplated in
this agreement have been or shall have been obtained prior to and be effective
as of the Closing.

 

4.3                               Investment Representations.  MEDI ventures
understands that the Shares have not been registered under the Securities Act. 
MEDI ventures also understands that the Shares are being offered and sold
pursuant to an exemption from registration contained in the Securities Act based
in part upon the representations of MEDI Ventures contained in this Agreement. 
MEDI ventures hereby represents and warrants as follows:

 

6

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities and Exchange act of 1934, as
amended.

 

(a)                                  MEDI Ventures Is An Accredited Investor. 
MEDI Ventures represents that MEDI Ventures is an Accredited Investor within the
meaning of rule 501(a) of Regulation D under the Securities Act.

 

(b)                                  No Registration.  MEDI Ventures
acknowledges that (i) except as provided in Section 6 of this agreement, the
Shares will not be registered under the Securities Act or any state securities
laws by reason of their issuance by Cerus in a transaction exempt from the
registration requirements thereof and (ii) the Shares may not be sold unless
such disposition is registered under the Securities Act and applicable state
securities laws or is exempt from registration thereunder.

 

(c)                                  Acquisition For Own Account.  MEDI Ventures
is acquiring the Shares for MEDI Ventures’ own account for investment only, and
not with a view towards their distribution within the meaning of the Securities
Act.

 

(d)                                  MEDI Ventures Can Protect Its Interest. 
MEDI Ventures represents that by reason of its, or of its management’s, business
or financial experience, MEDI Ventures has the capacity to protect its own
interests in connection with the transactions contemplated in this agreement. 
MEDI Ventures is not a corporation, trust or partnership specifically formed for
the purpose of consummating these transactions.

 

(e)                                  Company Information.  MEDI Ventures has had
an opportunity to discuss Cerus’ business, management and financial affairs with
directors, officers and management of Cerus and has had the opportunity to
review Cerus’ operations and facilities.  MEDI Ventures has also had the
opportunity to ask questions of and receive answers from, Cerus and its
management regarding the terms and conditions of this investment.

 

5.                                      LEGENDS.

 

5.1                               Each certificate or other document evidencing
any of the Shares shall be endorsed with the legends in the form substantially
as set forth in paragraphs (a) and (b) below, and MEDI Ventures covenants that,
except to the extent such restrictions are waived by Cerus, MEDI Ventures shall
not transfer the Shares represented by any such certificate without complying
with restrictions on transfer described in the legends endorsed on such
certificate.  Notwithstanding the foregoing, upon registration of any Common
Stock issued upon conversion of the Shares under the Securities Act, the
provisions of this Section 5 shall no longer apply and Cerus shall promptly
exchange the certificates representing the Shares with unlegended certificates.

 

(a)                                  The following legend under the securities
act:

 

7

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities and Exchange act of 1934, as
amended.

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 (THE “ACT”).  THEY MAY NOT BE SOLD OR OFFERED FOR
SALE OR OTHERWISE DISTRIBUTED UNLESS THE SECURITIES ARE REGISTERED UNDER THE ACT
OR AN EXEMPTION THEREFROM IS AVAILABLE.

 

(b)                                  Any legend imposed or required by
applicable state securities laws.

 

5.2                               In the event that any Shares shall cease to be
subject to the restrictions on transfer set forth in this Agreement, Cerus
shall, upon written request of the holder thereof and at Cerus’ cost, promptly
issue to such holder a new certificate evidencing such Shares without the legend
required by this Section 5.

 

6.                                      RESALE SHELF.

 

6.1                               Resale Shelf Registration Statement.  Within
fourteen (14) days following the Closing, Cerus shall prepare and file with the
SEC, at its expense, a registration statement on Form S-3 under the Securities
Act with respect to the registration of the Shares (the “Registration
Statement”).  Cerus shall, and shall cause its accountants and lawyers to, use
its and their commercially reasonable efforts to cause the Registration
Statement to be declared effective by the SEC as promptly as practicable after
filing with the SEC.   Cerus shall use its commercially reasonable efforts to
keep the Registration Statement effective and current, including through the
filing of any amendments and supplements that may be required under provisions
of applicable law, until the date on which all securities registered thereunder
may be resold within a ninety (90) day period without registration by reason of
Rule 144 under the Securities Act or any other rule of similar effect.

 

6.2                               Notice of SEC Communications.  Cerus will (a)
advise MEDI Ventures in writing of the date of filing of the Registration
Statement with the SEC, (b) prior to effectiveness, advise MEDI Ventures in
writing of the expected date and time of the SEC’s declaration of effectiveness
and (c) promptly (and in any event within twenty-four (24) hours) following
notice to Cerus by the SEC that the Registration Statement has been declared
effective, advise MEDI Ventures of such effectiveness.  In addition, Cerus will
promptly copy MEDI Ventures on any related written correspondence to and from
the SEC.

 

6.3                               Suspension.  Notwithstanding the foregoing,
Cerus’ obligation to file or maintain the effectiveness of the Registration
Statement shall be suspended for a period of up to an aggregate of sixty (60)
days if Cerus furnishes to MEDI Ventures a certificate signed by an executive
officer of Cerus stating that in the good faith judgment of Cerus it would be
materially harmful to Cerus for such Registration Statement to be filed or
maintained effective at such time; provided, however, that in the event of such
a suspension, the period during which Cerus is required to maintain the
suspended Registration Statement effective shall automatically be extended by
that number of days equal to the period of suspension.

 

8

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities and Exchange act of 1934, as
amended.

 

6.4                               Assignment of Rights.  MEDI Ventures may, at
its election and upon notice to Cerus, at any time or from time to time, assign
its rights under this Section 6 in whole or in part, to any affiliate of MEDI
Ventures (including, without limitation, MedImmune).

 

6.5                               Indemnification.

 

(a)                                  Cerus.  Cerus agrees that in the event of
any registration of the Shares pursuant to this Section 6, Cerus shall indemnify
and hold harmless MEDI Ventures, its directors, officers, members, partners,
agents and affiliates and each other person or entity, if any, who controls MEDI
Ventures within the meaning of the Securities Act (including, without
limitation, MedImmune), against any losses, claims, damages or liabilities,
joint or several, to which MEDI Ventures or any such director, officer, member,
partner, agent or affiliate or controlling person or entity may become subject
under the Securities Act or otherwise, insofar as such losses, claims, damages
or liabilities, joint or several (or actions or proceedings, whether commenced
or threatened, in respect thereof), arise out of or are based upon (i) any
untrue statement or alleged untrue statement of any material fact contained in
the Registration Statement, any preliminary or final prospectus contained
therein, or any amendment or supplement thereto, (ii) any omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein in light of the circumstances in which
they were made not misleading, or (iii) any violation by Cerus of any federal,
state or common law rule or regulation applicable to Cerus and relating to
action required of or inaction by Cerus in connection with any such Registration
Statement, and Cerus shall reimburse MEDI Ventures and each such director,
officer, member, partner, agent or affiliate and controlling person or entity
for any legal or any other expenses reasonably incurred by them in connection
with investigating or defending any such loss, claim, liability, action or
proceeding; provided, that Cerus shall not be liable in any such case to MEDI
Ventures or any such director, officer, member, partner, agent, affiliate or
controlling person or entity to the extent that any such loss, claim, damage,
liability (or action or proceeding in respect thereof) or expense arises out of
or is based upon an untrue statement or alleged untrue statement or omission or
alleged omission made in such registration statement, any such preliminary
prospectus, final prospectus, amendment or supplement in reliance upon and in
conformity with written information furnished to Cerus through an instrument
duly executed by or on behalf of MEDI Ventures, specifically stating that it is
for use in the preparation of such Registration Statement, preliminary
prospectus, final prospectus, amendment or supplement.  Such indemnity shall
remain in full force regardless of any investigation made by or on behalf of
MEDI Ventures or any such director, officer, member, partner, agent, affiliate
or controlling person or entity and shall survive the transfer of such
securities by MEDI Ventures.

 

(b)                                  MEDI Ventures.  MEDI Ventures agrees that
in the event of any registration of the Shares pursuant to this Section 6, MEDI
Ventures shall indemnify and hold harmless Cerus, its directors, officers,
members, partners, agents and affiliates and each other person or entity, if
any, who controls Cerus within the meaning of the Securities Act, against any
losses, claims, damages or liabilities, joint or several, to which Cerus or any
such director, officer, member, partner, agent or affiliate or controlling
person or entity may become subject under the Securities Act or otherwise,
insofar as such losses, claims, damages or liabilities, joint or several (or
actions or proceedings, whether commenced or threatened, in respect thereof),

 

9

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities and Exchange act of 1934, as
amended.

 

arise out of or are based upon (i) any untrue statement or alleged untrue
statement of any material fact contained in the Registration Statement, any
preliminary or final prospectus contained therein, or any amendment or
supplement thereto, or (ii) any omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein in light of the circumstances in which they were made not misleading,
but only to the extent such statement or alleged statement or omission or
alleged omission was made in reliance upon and in conformity with written
information furnished to Cerus through an instrument duly executed by or on
behalf of MEDI Ventures, specifically stating that it is for use in the
preparation of such registration statement, preliminary prospectus, final
prospectus, amendment or supplement; provided, however, that the liability of
MEDI Ventures under this Section 6.5(b) shall be limited to the amount of
proceeds (net of expenses and underwriting discounts and commissions paid by
MEDI Ventures) received by MEDI Ventures in the offering giving rise to such
liability.  Such indemnity shall remain in full force and effect, regardless of
any investigation made by or on behalf of Cerus or any such director, officer or
controlling person or entity and shall survive the transfer of such securities
by MEDI Ventures.

 

(c)                                  Notices of Claims, Etc.  Promptly after
receipt by an indemnified party of notice of the commencement of any action or
proceeding involving a claim referred to in the preceding subsections of this
Section 6.5, such indemnified party shall, if a claim in respect thereof is to
be made against an indemnifying party, give written notice to the latter of the
commencement of such action or proceeding; provided, however, that the failure
of any indemnified party to give notice as provided herein shall not relieve the
indemnifying party of its obligations under the preceding subsections of this
Section 6.5, except to the extent that the indemnifying party is actually
prejudiced by such failure to give notice, and shall not relieve the
indemnifying party from any liability that it may have to the indemnified party
otherwise than under this Section 6.5.  In case any such action or proceeding is
brought against an indemnified party, the indemnifying party shall be entitled
to participate therein and, unless in the opinion of outside counsel to the
indemnified party a conflict of interest between such indemnified and
indemnifying parties may exist in respect of such claim, to assume the defense
thereof, jointly with any other indemnifying party similarly notified to the
extent that it may wish, with counsel reasonably satisfactory to such
indemnified party; provided, however, that if the defendants in any such action
or proceeding include both the indemnified party and the indemnifying party and
if in the opinion of outside counsel to the indemnified party there may be legal
defenses available to such indemnified party and/or other indemnified parties
that are different from or in addition to those available to the indemnifying
party, the indemnified party or parties shall have the right to select separate
counsel to defend such action or proceeding on behalf of such indemnified party
or parties; provided, however, that the indemnifying party shall be obligated to
pay for only one counsel for all indemnified parties.  After notice from the
indemnifying party to such indemnified party of its election so to assume the
defense thereof and approval by the indemnified party of such counsel, which
approval shall not be unreasonably withheld, the indemnifying party shall not be
liable to such indemnified party for any legal expenses subsequently incurred by
the latter in connection with the defense thereof other than reasonable costs of
investigation (unless the first proviso in the preceding sentence shall be
applicable).  No indemnifying party shall be liable for any settlement of any
action or proceeding effected without its written consent.  No indemnifying
party shall, without the consent of the indemnified party, consent to entry of
any judgment or enter into any settlement that does not include as an

 

10

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities and Exchange act of 1934, as
amended.

 

unconditional term thereof the giving by the claimant or plaintiff to such
indemnified party of a release from all liability in respect to such claim or
litigation.

 

(d)                                  Contribution.  If the indemnification
provided for in this Section 6.5 shall for any reason be held by a court to be
unavailable to an indemnified party under subsection (a) or (b) hereof in
respect of any loss, claim, damage or liability, or any action in respect
thereof, then, in lieu of the amount paid or payable under subsection (a) or
(b) hereof, the indemnified party and the indemnifying party under
subsection (a) or (b) hereof shall contribute to the aggregate losses, claims,
damages and liabilities (including legal or other expenses reasonably incurred
in connection with investigating the same), (i) in such proportion as is
appropriate to reflect the relative fault of the indemnifying party on the one
hand, and the indemnified party on the other, with respect to the statements or
omissions which resulted in such loss, claim, damage or liability, or action in
respect thereof, as well as any other relevant equitable considerations, or
(i) if the allocation provided by clause (i) above is not permitted by
applicable law or if the allocation provided in this clause (ii) provides a
greater amount to the indemnified party than clause (i) above, in such
proportion as shall be appropriate to reflect not only the relative fault but
also the relative benefits received by the indemnifying party and the
indemnified party from the offering of the securities covered by such
registration statement as well as any other relevant equitable considerations. 
The parties hereto agree that it would not be just and equitable if
contributions pursuant to this Section 6.5(d) were to be determined by pro rata
allocation or by any other method of allocation that does not take into account
the equitable considerations referred to in the preceding sentence of this
Section 6.5(d).  No person or entity guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person or entity who was not guilty of such fraudulent
misrepresentation.  In addition, no person or entity shall be obligated to
contribute hereunder any amounts in payment for any settlement of any action or
claim effected without such person’s or entity’s consent, which consent shall
not be unreasonably withheld.  Notwithstanding anything in this
subsection (d) to the contrary, no indemnifying party (other than Cerus) shall
be required to contribute any amount in excess of the proceeds (net of expenses
and underwriting discounts and commissions paid by such party) received by such
party from the sale of the Shares in the offering to which the losses, claims,
damages or liabilities of the indemnified parties relate.

 

(e)                                  Other Indemnification.  Indemnification and
contribution similar to that specified in the preceding subsections of this
Section 6.5 (with appropriate modifications) shall be given by Cerus and MEDI
Ventures with respect to any required registration or other qualification of
securities under any federal, state or blue sky law or regulation of any
governmental authority other than the Securities Act.  The indemnification
agreements contained in this Section 6.5 shall be in addition to any other
rights to indemnification or contribution that any indemnified party may have
pursuant to law or contract and shall remain operative and in full force and
effect regardless of any investigation made by or on behalf of any indemnified
party and shall survive the transfer of any of the Shares by MEDI Ventures.

 

(f)                                    Indemnification Payments.  The
indemnification and contribution required by this Section 6.5 shall be made by
periodic payments of the amount thereof during the course of the investigation
or defense, as and when bills are received or expense, loss, damage or liability
is incurred.

 

11

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities and Exchange act of 1934, as
amended.

 

7.                                      CONDITIONS TO CLOSING.

 

7.1                               Conditions To MEDI Ventures’ Obligations At
The Closing.  MEDI Ventures’ obligation to purchase the Shares is subject to the
satisfaction, at or prior to the Closing, of the following conditions:

 

(a)                                  Representations And Warranties True;
Performance Of Obligations.  The representations and warranties made by Cerus in
Section 3 hereof shall be true and correct in all material respects as of the
Closing with the same force and effect as if they had been made as of the
Closing (except for representations and warranties that speak as of a specific
date, in which case they shall be true and correct in all material respects as
of such date), and Cerus shall have performed and complied with all obligations
and conditions herein required to be performed or complied with by it on or
prior to the closing.

 

(b)                                  SEC Filings; Financial Statements.

 

(i)                                    All statements, reports, schedules, forms
and other documents required to have been filed by Cerus with the Securities and
Exchange Commission (“SEC”) during the twelve (12) month period prior to the
Closing Date (the “SEC Documents”) shall have been so filed.  As of their
respective dates (or, if amended or superseded by a filing prior to the Closing
Date, then on the date of such amendment or superseding filing): (A) each of the
SEC Documents shall have complied in all material respects with the applicable
requirements of the Securities Act or the Exchange Act (as the case may be); and
(B) none of the SEC Documents shall have contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

 

(ii)                                As of their respective dates (or, if amended
or superseded by a filing prior to the Closing Date, then on the date of such
amendment or superseding filing):  the financial statements (including any
related notes) contained in the SEC Documents: (A) shall have complied as to
form in all material respects with applicable accounting requirements and the
published rules and regulations of the SEC applicable thereto; (B) shall have
been prepared in accordance with generally accepted accounting principles
applied on a consistent basis throughout the periods covered (except as may be
indicated in the notes to such financial statements or, in the case of unaudited
statements, as permitted by Form 10-Q of the SEC, and except that the unaudited
financial statements may not have contained footnotes and were subject to normal
and recurring year-end adjustments that were not, or are not reasonably expected
to be, individually or in the aggregate, material in amount); and (C) shall have
fairly presented in all material respects the financial position of Cerus and
the consolidated results of operations and cash flows of Cerus for the periods
covered thereby.

 

(c)                                  Legal Investment.  At the time of the
Closing, the sale and issuance of the Shares shall be legally permitted by all
laws and regulations to which MEDI Ventures and Cerus are subject.

 

(d)                                  Consents, Permits, And Waivers.  Cerus
shall have obtained any and all authorizations, approvals, consents, permits and
waivers necessary or appropriate for

 

12

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities and Exchange act of 1934, as
amended.

 

consummation of the transactions contemplated by this Agreement (except for such
as may be properly obtained subsequent to the Closing, and such items shall be
effective on and as of the Closing).

 

(e)                                  Certificate of Good Standing.  Cerus shall
have obtained a Certificate of Good Standing from the Delaware Secretary of
State dated as of a recent date prior to the Closing.

 

(f)                                    Proceedings and Documents.  All corporate
and other proceedings in connection with the transactions contemplated at the
Closing and all documents and instruments incident to such transactions shall be
reasonably satisfactory in form and substance to counsel to MEDI Ventures, and
counsel to MEDI Ventures shall have received all such counterpart originals or
certified or other copies of such documents as they may reasonably request.

 

(g)                                 Compliance Certificate.  Cerus shall have
delivered to MEDI Ventures a Compliance Certificate, executed by the President
and the Chief Financial Officer of Cerus, dated the Closing Date, to the effect
that the conditions specified in subparagraphs (a), (b) and (d) of this
Section 7.1 have been satisfied.

 

(h)                                 Opinion of Counsel.  MEDI Ventures shall
have received an opinion from counsel to Cerus, dated as of the Closing Date and
addressed to MEDI Ventures, substantially in the form set forth on Exhibit A
hereto.

 

(i)                                    No Termination of License Agreement.  The
License Agreement shall not have terminated pursuant to Section 15 of the
License Agreement prior to the delivery of the Notice.

 

7.2                               Conditions To Obligations Of Cerus.  Cerus’s
obligation to issue and sell the Shares at the Closing is subject to the
satisfaction, on or prior to the Closing, of the following conditions:

 

(a)                                  Representations And Warranties True.  The
representations and warranties made by MEDI Ventures in Section 4 hereof shall
be true and correct in all material respects at the date of the Closing, with
the same force and effect as if they had been made on and as of said date.

 

(b)                                  Consents, Permits, And Waivers.  MEDI
Ventures shall have obtained any and all authorizations, approvals, consents,
permits and waivers necessary or appropriate for consummation of the
transactions contemplated by this Agreement (except for such as may be properly
obtained subsequent to the Closing, and such items shall be effective on and as
of the Closing).

 

(c)                                  Proceedings and Documents.  All corporate
and other proceedings in connection with the transactions contemplated at the
Closing and all documents and instruments incident to such transactions shall be
reasonably satisfactory in form and substance to counsel to Cerus, and counsel
to Cerus shall have received all such counterpart originals or certified or
other copies of such documents as they may reasonably request.

 

13

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities and Exchange act of 1934, as
amended.

 

8.                                      MISCELLANEOUS.

 

8.1                               Termination.  This Agreement shall
automatically terminate, without any further action required by any party to
this Agreement, in the event the License Agreement is terminated pursuant to
Section 15 of the License Agreement; it being understood, that if the License
Agreement is terminated pursuant to Section 15.2 thereof, the termination of
this Agreement shall be deemed to occur on the date of the notice delivered by
MedImmune to Cerus pursuant to Section 15.2 of the License Agreement; and it
being further understood that upon termination of the License Agreement, MEDI
Ventures shall have no obligation to purchase the Shares.

 

8.2                               Governing Law.  This Agreement shall be
governed in all respects by the laws of the State of Delaware, without reference
to principles of conflict of laws or choice of laws..

 

8.3                               Survival.  Subject to Section 8.1 above, the
representations, warranties, covenants and agreements made herein shall survive
any investigation of the subject matter hereof made by or on behalf of Cerus or
MEDI Ventures and the closing of the transactions contemplated hereby.  All
statements as to factual matters contained in any certificate or other
instrument delivered by or on behalf of Cerus pursuant hereto in connection with
the transactions contemplated hereby shall be deemed to be representations and
warranties by Cerus hereunder solely as of the date of such certificate or
instrument, except as expressly provided otherwise in such certificate or
instrument.

 

8.4                               Successors And Assigns.  Except as otherwise
expressly provided herein, the provisions hereof shall inure to the benefit of,
and be binding upon, the successors, assigns, heirs, executors and
administrators of the parties hereto and shall inure to the benefit of and be
enforceable by each person who shall be a holder of the Shares from time to
time; provided, however, that prior to the receipt by Cerus of adequate written
notice of the transfer of any Shares specifying the full name and address of the
transferee, Cerus may deem and treat the person listed as the holder of such
Shares in its records as the absolute owner and holder of such shares for all
purposes, the payment of any dividends or any redemption price.

 

8.5                               Entire Agreement.  This Agreement and the
License Agreement, and the other documents delivered pursuant hereto and
thereto, constitute the full and entire understanding and agreement between the
parties with regard to the subjects hereof and thereof and no party shall be
liable or bound to any other in any manner by any representations, warranties,
covenants and agreements except as specifically set forth herein and therein. 
Nothing in this Agreement or the License Agreement, express or implied, is
intended to confer upon any party, other than the parties hereto, and their
respective successors and assigns, any rights, remedies, obligations or
liabilities under or by reason of this Agreement, except as expressly provided
herein or therein.

 

8.6                               Severability.  In case any provision of the
Agreement shall be invalid, illegal or unenforceable, such provision shall, to
the extent practicable, be modified so as to make it valid, legal and
enforceable and to maintain as nearly as practicable the intent of the parties,
and the validity, legality and enforceability of the remaining provisions shall
not in any way be affected or impaired thereby.

 

14

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities and Exchange act of 1934, as
amended.

 

8.7                               Amendment And Waiver.

 

(a)                                  This Agreement may be amended or modified
only upon the written consent of the parties hereto.

 

(b)                                  The obligations of Cerus and the rights of
the holder of the Shares under this Agreement may be waived only with the
written consent of the parties hereto.

 

(c)                                  Except to the extent provided in this
Section 8.7, neither this Agreement nor any provision hereof may be changed,
waived, discharged or terminated, except by a statement in writing signed by the
party against which enforcement of the change, waiver, discharge or termination
is sought.

 

(d)                                  Any amendment or waiver effected in
accordance with this Section 8.7 shall be binding upon any future holder of some
or all of the shares.

 

8.8                               Delays Or Omissions.  It is agreed that no
delay or omission to exercise any right, power or remedy accruing to MEDI
Ventures or Cerus, upon any breach, default or noncompliance of Cerus or MEDI
Ventures, as the case may be, under this Agreement shall impair any such right,
power or remedy, nor shall it be construed to be a waiver of any such breach,
default or noncompliance, or any acquiescence therein, or of or in any similar
breach, default or noncompliance thereafter occurring. It is further agreed that
any waiver, permit, consent or approval of any kind or character on either of
Cerus’s or MEDI Ventures’ part of any breach, default or noncompliance under
this Agreement or any waiver on either of Cerus’s or MEDI Ventures’ part of any
provisions or conditions of this Agreement must be in writing and shall be
effective only to the extent specifically set forth in such writing.  All
remedies under this Agreement or otherwise afforded to Cerus or MEDI Ventures,
shall be cumulative and not alternative.  Upon receipt of the Notice, MEDI
Ventures’ obligation to purchase the Shares as specified herein and to pay the
purchase price therefor determined in accordance with Section 1.1, shall be
subject only to the conditions set forth in Section 7.1 of this Agreement.  Upon
satisfaction of the conditions set forth in Section 7.1, MEDI Ventures’
obligation to purchase the Shares and pay the purchase price therefor in
accordance with Section 1.1, shall become absolute and unconditional.

 

8.9                               Notices.  All notices and other communications
required or permitted hereunder shall be in writing and shall be deemed
effectively given and received (a) upon personal delivery, (b) on the fifth day
following mailing sent by registered or certified mail, return receipt
requested, postage prepaid, (c) upon confirmed delivery by means of a nationally
recognized overnight courier service or (d) upon transmission of facsimile (with
telephonic notice) addressed:  (i) if to MEDI Ventures, at MEDI Ventures’
address as set forth on the signature page hereto, or at such other address as
MEDI Ventures shall have furnished to Cerus in writing in accordance with the
provisions of this Section 8.9, to the attention of its chief financial officer
or (ii) if to Cerus, at its address as set forth on the signature page hereto,
or at such other address as Cerus shall have furnished to MEDI Ventures in
writing in accordance with the provisions of this Section 8.9, to the attention
of its chief legal counsel.

 

8.10                        Expenses.  Cerus shall pay all costs and expenses
that it incurs with respect to the negotiation, execution, delivery and
performance of the Agreement, and MEDI Ventures shall

 

15

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities and Exchange act of 1934, as
amended.

 

pay all costs and expenses that it incurs with respect to the negotiation,
execution, delivery and performance of this Agreement.

 

8.11                        Attorneys’ Fees.  If legal action is brought to
enforce or interpret this Agreement, the prevailing party shall be entitled to
recover its reasonable attorneys’ fees and legal costs in connection therewith.

 

8.12                        Titles And Subtitles.  The titles of the paragraphs
and subparagraphs of the Agreement are for convenience of reference only and are
not to be considered in construing this Agreement.

 

8.13                        Counterparts.  This Agreement may be executed in any
number of counterparts, each of which shall be deemed an original, but all of
which together shall constitute one instrument.

 

8.14                        Broker’s Fees.  Each party hereto represents and
warrants that no agent, broker, investment banker, person or firm acting on
behalf of or under the authority of such party hereto is or will be entitled to
any broker’s or finder’s fee or any other commission directly or indirectly in
connection with the transactions contemplated herein.  Each party hereto further
agrees to indemnify each other party for any claims, losses or expenses incurred
by such other party as a result of the representation in this Section 8.14 being
untrue.

 

8.15                        Subsequent Consents, Permits and Waivers.  Cerus
shall obtain promptly after the Closing all authorizations, approvals, consents,
permits and waivers that are necessary or applicable for consummation of the
transactions contemplated by this Agreement and that were not obtained prior to
the closing because they may be properly obtained subsequent to the Closing.

 

16

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities and Exchange act of 1934, as
amended.

 

IN WITNESS WHEREOF, the parties hereto have executed this agreement as of the
date set forth in the first paragraph hereof.

 

 

CERUS CORPORATION

 

2525 Stanwell Drive

 

Concord, CA  94520

 

Telephone:  (925) 288-6000

 

Facsimile:  (925) 288-6001

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

 

 

MEDIMMUNE VENTURES, INC.

 

One MedImmune Way

 

Gaithersburg, MD  20878

 

Telephone:  (301) 398-0000

 

Facsimile:  (301) 398-9000

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

17

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities and Exchange act of 1934, as
amended.

 

1.2                                 Exhibit A


 

1.3                                 Form Of Opinion

 

(i)                                     Cerus has been duly incorporated and is
validly existing as a corporation in good standing under the laws of the State
of Delaware, with corporate power and authority to own its property and conduct
its business as described in the SEC Documents.

 

(ii)                                  The Shares have been duly authorized and,
when issued, delivered and paid for at the Closing, the Shares will be validly
issued, fully paid and nonassessable; and the holders of outstanding shares of
the capital stock of Cerus are not entitled to preemptive or, to such counsel’s
knowledge, similar rights to subscribe for the Shares.

 

(iii)                               This Agreement has been duly authorized,
executed and delivered by Cerus, and, assuming due authorization, execution and
delivery of this Agreement by the other party or parties thereto, the Agreement
constitutes the legal, valid and binding obligation of Cerus, enforceable
against Cerus in accordance with its terms, except as enforcement thereof may be
limited by applicable bankruptcy, insolvency, reorganization, rehabilitation,
moratorium or other similar laws relating to or affecting the enforcement of
creditors’ rights generally and by general principles of equity regardless of
whether such enforceability is sought in a proceeding at law or in equity and
subject further to the possible unenforceability of indemnification and
contribution provisions in the event of a violation of securities laws.

 

(iv)                              Neither the issuance or sale of the Shares by
Cerus nor the compliance by Cerus with all of the provisions of the Agreement
will conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default under the provisions of the Certificate
of Incorporation or By-laws of Cerus or any applicable statute or any order,
rule or regulation known to such counsel of any court or governmental agency or
body of the United States of America or the State of Delaware having
jurisdiction over Cerus, except such consents, approvals, authorizations,
registrations or qualifications as may be required under state securities laws
as to which no opinion need be expressed and except for performance of the
indemnification and contribution provisions of the Agreement as to which no
opinion need be expressed.

 

(v)                                 No consent, approval, authorization, order,
registration or qualification of or with any court or governmental agency or
body of the United States of America having jurisdiction over Cerus is required
to be obtained by Cerus for the issue and sale of the Shares or the consummation
by Cerus of its obligations under this Agreement, except such consents,
approvals, authorizations, registrations or qualifications as may be required
under the Securities Act, state securities or Blue Sky laws (as to which federal
and state securities or Blue Sky laws we express no opinion) for the execution,
delivery and performance by Cerus of this Agreement.

 

A-1

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities and Exchange act of 1934, as
amended.

 

(vi)                              On the basis of and in reliance on the
accuracy and completeness of the representations and warranties of MEDI
Ventures, the offer and sale of the Shares pursuant to this agreement are exempt
from the requirements of Section 5 of the Securities Act; however, no opinion
need be expressed as to when and under what circumstances Shares acquired by
MEDI Ventures upon original issuance as contemplated by this Agreement may be
reoffered or resold without registration under the Securities Act.

 

(vii)                           Cerus is not an “investment company” as such
term is defined in the Investment Company Act of 1940, as amended.

 

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities and Exchange act of 1934, as
amended.

 

APPENDIX E                                                                      
Research Plan

 

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities and Exchange act of 1934, as
amended.

 

APPENDIX F                                                                      
Excluded Sublicensees

 

[***]

 

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities and Exchange act of 1934, as
amended.

 

Appendix G

 

Cerus Materials

 

1.                                       [***]

 

2.                                      [***].

 

3.                                      [***].

 

4.                                       [***].

 

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------